Exhibit 10.1

 

NOTE AND WARRANT PURCHASE

 

AGREEMENT

 

 

Dated as of October 28, 2004

 

 

by and among

 

 

COMMUNICATION INTELLIGENCE CORPORATION

 

 

and

 

 

THE PURCHASERS LISTED ON EXHIBIT A

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

Purchase and Sale of Notes and Warrants

 

 

 

 

 

Section 1.1

Purchase and Sale of Notes and Warrants.

 

 

Section 1.2

Purchase Price and Closing

 

 

Section 1.3

Conversion Shares / Warrant Shares

 

 

 

 

 

ARTICLE II

Representations and Warranties

 

 

Section 2.1

Representations and Warranties of the Company

 

 

Section 2.2

Representations and Warranties of the Purchasers

 

 

Section 2.3

Representations and Warranties of Offshore Purchaser

 

 

 

 

 

ARTICLE III

Covenants

 

 

Section 3.1

Securities Compliance

 

 

Section 3.2

Registration and Listing

 

 

Section 3.3

Inspection Rights

 

 

Section 3.4

Compliance with Laws

 

 

Section 3.5

Keeping of Records and Books of Account

 

 

Section 3.6

Reporting Requirements

 

 

Section 3.7

Other Agreements

 

 

Section 3.8

Subsequent Financings; Right of First Refusal

 

 

Section 3.9

Use of Proceeds

 

 

Section 3.10

Reporting Status

 

 

Section 3.11

Disclosure of Transaction

 

 

Section 3.12

Disclosure of Material Information

 

 

Section 3.13

Pledge of Securities

 

 

Section 3.14 [a04-12727_1ex10d1.htm#Section3_14]

Registration Statements [a04-12727_1ex10d1.htm#Section3_14]

 

 

Section 3.15 [a04-12727_1ex10d1.htm#Section3_15]

Amendments [a04-12727_1ex10d1.htm#Section3_15]

 

 

Section 3.16 [a04-12727_1ex10d1.htm#Section3_16]

Distributions [a04-12727_1ex10d1.htm#Section3_16]

 

 

Section 3.17 [a04-12727_1ex10d1.htm#Section3_17]

Reservation of Shares [a04-12727_1ex10d1.htm#Section3_17]

 

 

Section 3.18 [a04-12727_1ex10d1.htm#Section3_18]

Transfer Agent Instructions [a04-12727_1ex10d1.htm#Section3_18]

 

 

Section 3.19 [a04-12727_1ex10d1.htm#Section3_19]

Disposition of Assets [a04-12727_1ex10d1.htm#Section3_19]

 

 

Section 3.20 [a04-12727_1ex10d1.htm#Section3_20]

Cornell Capital Partners, L.P. Indebtedness [a04-12727_1ex10d1.htm#Section3_20]

 

 

Section 3.21 [a04-12727_1ex10d1.htm#Section3_21]

Regulation S [a04-12727_1ex10d1.htm#Section3_21]

 

 

 

 

 

ARTICLE IV [a04-12727_1ex10d1.htm#ArticleIv]

Conditions [a04-12727_1ex10d1.htm#ArticleIv]

 

 

Section 4.1 [a04-12727_1ex10d1.htm#Section4_1]

Conditions Precedent to the Obligation of the Company to Close and to Sell the
Securities [a04-12727_1ex10d1.htm#Section4_1]

 

 

Section 4.2 [a04-12727_1ex10d1.htm#Section4_2]

Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Securities [a04-12727_1ex10d1.htm#Section4_2]

 

 

 

 

 

ARTICLE V [a04-12727_1ex10d1.htm#ArticleV]

Certificate Legend [a04-12727_1ex10d1.htm#ArticleV]

 

 

Section 5.1 [a04-12727_1ex10d1.htm#Section5_1]

Legend [a04-12727_1ex10d1.htm#Section5_1]

 

 

 

 

 

ARTICLE VI [a04-12727_1ex10d1.htm#ArticleVi]

Indemnification [a04-12727_1ex10d1.htm#ArticleVi]

 

 

Section 6.1 [a04-12727_1ex10d1.htm#Section6_1]

General Indemnity [a04-12727_1ex10d1.htm#Section6_1]

 

 

Section 6.2 [a04-12727_1ex10d1.htm#Section6_2]

Indemnification Procedure [a04-12727_1ex10d1.htm#Section6_2]

 

 

--------------------------------------------------------------------------------


 

ARTICLE VII [a04-12727_1ex10d1.htm#ArticleVii]

Miscellaneous [a04-12727_1ex10d1.htm#ArticleVii]

 

 

Section 7.1 [a04-12727_1ex10d1.htm#Section7_1]

Fees and Expenses [a04-12727_1ex10d1.htm#Section7_1]

 

 

Section 7.2 [a04-12727_1ex10d1.htm#Section7_2]

Specific Performance; Consent to Jurisdiction; Venue.
[a04-12727_1ex10d1.htm#Section7_2]

 

 

Section 7.3 [a04-12727_1ex10d1.htm#Section7_3]

Entire Agreement; Amendment [a04-12727_1ex10d1.htm#Section7_3]

 

 

Section 7.4 [a04-12727_1ex10d1.htm#Section7_4]

Notices [a04-12727_1ex10d1.htm#Section7_4]

 

 

Section 7.5 [a04-12727_1ex10d1.htm#Section7_5]

Waivers [a04-12727_1ex10d1.htm#Section7_5]

 

 

Section 7.6 [a04-12727_1ex10d1.htm#Section7_6]

Headings [a04-12727_1ex10d1.htm#Section7_6]

 

 

Section 7.7 [a04-12727_1ex10d1.htm#Section7_7]

Successors and Assigns [a04-12727_1ex10d1.htm#Section7_7]

 

 

Section 7.8 [a04-12727_1ex10d1.htm#Section7_8]

No Third Party Beneficiaries [a04-12727_1ex10d1.htm#Section7_8]

 

 

Section 7.9 [a04-12727_1ex10d1.htm#Section7_9]

Governing Law [a04-12727_1ex10d1.htm#Section7_9]

 

 

Section 7.10 [a04-12727_1ex10d1.htm#Section7_10]

Survival [a04-12727_1ex10d1.htm#Section7_10]

 

 

Section 7.11 [a04-12727_1ex10d1.htm#Section7_11]

Counterparts [a04-12727_1ex10d1.htm#Section7_11]

 

 

Section 7.12 [a04-12727_1ex10d1.htm#Section7_12]

Publicity [a04-12727_1ex10d1.htm#Section7_12]

 

 

Section 7.13 [a04-12727_1ex10d1.htm#Section7_13]

Severability [a04-12727_1ex10d1.htm#Section7_13]

 

 

Section 7.14 [a04-12727_1ex10d1.htm#Section7_14]

Further Assurances [a04-12727_1ex10d1.htm#Section7_14]

 

 

--------------------------------------------------------------------------------


 


NOTE AND WARRANT PURCHASE AGREEMENT


 

This NOTE AND WARRANT PURCHASE AGREEMENT dated as of October 28, 2004 (this
“Agreement”) by and between Communication Intelligence Corporation, a Delaware
corporation (the “Company”), and each of the purchasers of the convertible
promissory notes of the Company whose names are set forth on Exhibit A attached
hereto (each a “Purchaser” and collectively, the “Purchasers”).

 

The parties hereto agree as follows:

 


ARTICLE I


 


PURCHASE AND SALE OF NOTES AND WARRANTS


 


SECTION 1.1             PURCHASE AND SALE OF NOTES AND WARRANTS.


 


(A)           UPON THE FOLLOWING TERMS AND CONDITIONS, THE COMPANY SHALL ISSUE
AND SELL TO THE PURCHASERS, AND THE PURCHASERS SHALL PURCHASE FROM THE COMPANY,
CONVERTIBLE PROMISSORY NOTES IN THE AGGREGATE PRINCIPAL AMOUNT OF UP TO FOUR
MILLION SIX HUNDRED TWENTY THOUSAND DOLLARS ($4,620,000) BEARING INTEREST AT THE
RATE OF SEVEN PERCENT (7%) PER ANNUM, CONVERTIBLE INTO SHARES OF THE COMPANY’S
COMMON STOCK, PAR VALUE $0.01 PER SHARE (THE “COMMON STOCK”), IN SUBSTANTIALLY
THE FORM ATTACHED HERETO AS EXHIBIT B (THE “NOTES”).  THE COMPANY AND THE
PURCHASERS ARE EXECUTING AND DELIVERING THIS AGREEMENT IN ACCORDANCE WITH AND IN
RELIANCE UPON THE EXEMPTION FROM SECURITIES REGISTRATION AFFORDED BY SECTION
4(2) OF THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER (THE “SECURITIES ACT”), INCLUDING REGULATION
D (“REGULATION D”) AND REGULATION S (“REGULATION S”), AND/OR UPON SUCH OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AS MAY BE
AVAILABLE WITH RESPECT TO ANY OR ALL OF THE INVESTMENTS TO BE MADE HEREUNDER.


 


(B)           UPON THE FOLLOWING TERMS AND CONDITIONS, EACH OF THE PURCHASERS
SHALL BE ISSUED WARRANTS, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT C
(THE “WARRANTS”), TO PURCHASE THE NUMBER OF SHARES OF COMMON STOCK SET FORTH
OPPOSITE SUCH PURCHASER’S NAME ON EXHIBIT A ATTACHED HERETO.  THE WARRANTS SHALL
HAVE AN EXERCISE PRICE EQUAL TO THE WARRANT PRICE (AS DEFINED IN THE WARRANTS)
AND SHALL BE EXERCISABLE AS STATED THEREIN.  THE WARRANTS SHALL EXPIRE FIVE (5)
YEARS FROM THE CLOSING DATE (AS DEFINED BELOW).


 


SECTION 1.2             PURCHASE PRICE AND CLOSING.  SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, THE COMPANY AGREES TO ISSUE AND SELL TO THE PURCHASERS AND,
IN CONSIDERATION OF AND IN EXPRESS RELIANCE UPON THE REPRESENTATIONS,
WARRANTIES, COVENANTS, TERMS AND CONDITIONS OF THIS AGREEMENT, THE PURCHASERS,
SEVERALLY BUT NOT JOINTLY, AGREE TO PURCHASE THE NOTES AND WARRANTS FOR AN
AGGREGATE PURCHASE PRICE OF UP TO FOUR MILLION SIX HUNDRED TWENTY THOUSAND
DOLLARS ($4,620,000) (THE “PURCHASE PRICE”).  THE CLOSING OF THE PURCHASE AND
SALE OF THE NOTES AND WARRANTS TO BE ACQUIRED BY THE PURCHASERS FROM THE COMPANY
UNDER THIS AGREEMENT SHALL TAKE PLACE AT THE OFFICES OF JENKENS & GILCHRIST
PARKER CHAPIN LLP, THE CHRYSLER BUILDING, 405 LEXINGTON AVENUE, NEW YORK, NEW
YORK 10174 (THE “CLOSING”) AT 10:00 A.M., NEW YORK TIME (I) ON OR BEFORE OCTOBER
28, 2004; PROVIDED, THAT ALL OF THE CONDITIONS SET FORTH IN ARTICLE IV

 

1

--------------------------------------------------------------------------------


 


HEREOF AND APPLICABLE TO THE CLOSING SHALL HAVE BEEN FULFILLED OR WAIVED IN
ACCORDANCE HEREWITH, OR (II) AT SUCH OTHER TIME AND PLACE OR ON SUCH DATE AS THE
PURCHASERS AND THE COMPANY MAY AGREE UPON (THE “CLOSING DATE”).  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, AT THE CLOSING THE COMPANY SHALL DELIVER
OR CAUSE TO BE DELIVERED TO EACH PURCHASER (X) ITS NOTE FOR THE PRINCIPAL AMOUNT
SET FORTH OPPOSITE THE NAME OF SUCH PURCHASER ON EXHIBIT A HERETO AND (Y) A
WARRANT TO PURCHASE SUCH NUMBER OF SHARES OF COMMON STOCK AS IS SET FORTH
OPPOSITE THE NAME OF SUCH PURCHASER ON EXHIBIT A ATTACHED HERETO.  AT THE
CLOSING, EACH PURCHASER SHALL DELIVER ITS PURCHASE PRICE BY WIRE TRANSFER TO AN
ACCOUNT DESIGNATED BY THE COMPANY.


 


SECTION 1.3             CONVERSION SHARES / WARRANT SHARES.  THE COMPANY HAS
AUTHORIZED AND HAS RESERVED AND COVENANTS TO CONTINUE TO RESERVE, FREE OF
PREEMPTIVE RIGHTS AND OTHER SIMILAR CONTRACTUAL RIGHTS OF STOCKHOLDERS, A NUMBER
OF ITS AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK EQUAL TO THE AGGREGATE
NUMBER OF SHARES OF COMMON STOCK TO EFFECT THE CONVERSION OF THE NOTES AND ANY
INTEREST ACCRUED AND OUTSTANDING THEREON AND EXERCISE OF THE WARRANTS.  ANY
SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE NOTES AND ANY INTEREST
ACCRUED AND OUTSTANDING THEREON AND EXERCISE OF THE WARRANTS (AND SUCH SHARES
WHEN ISSUED) ARE HEREIN REFERRED TO AS THE “CONVERSION SHARES” AND THE “WARRANT
SHARES,” RESPECTIVELY.  THE NOTES, THE WARRANTS, THE CONVERSION SHARES AND THE
WARRANT SHARES ARE SOMETIMES COLLECTIVELY REFERRED TO HEREIN AS THE
“SECURITIES”.


 


ARTICLE II


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 2.1             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE
COMPANY HEREBY REPRESENTS AND WARRANTS TO THE PURCHASERS, AS OF THE DATE HEREOF
AND THE CLOSING DATE (EXCEPT AS SET FORTH ON THE SCHEDULE OF EXCEPTIONS ATTACHED
HERETO WITH EACH NUMBERED SCHEDULE CORRESPONDING TO THE SECTION NUMBER HEREIN),
AS FOLLOWS:


 


(A)           ORGANIZATION, GOOD STANDING AND POWER.  THE COMPANY IS A
CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF DELAWARE AND HAS THE REQUISITE CORPORATE POWER TO OWN,
LEASE AND OPERATE ITS PROPERTIES AND ASSETS AND TO CONDUCT ITS BUSINESS AS IT IS
NOW BEING CONDUCTED.  THE COMPANY DOES NOT HAVE ANY SUBSIDIARIES (AS DEFINED IN
SECTION 2.1(G)) OR OWN SECURITIES OF ANY KIND IN ANY OTHER ENTITY EXCEPT AS SET
FORTH ON SCHEDULE 2.1(G) HERETO.  THE COMPANY AND EACH SUCH SUBSIDIARY (AS
DEFINED IN SECTION 2.1(G)) IS DULY QUALIFIED AS A FOREIGN CORPORATION TO DO
BUSINESS AND IS IN GOOD STANDING IN EVERY JURISDICTION IN WHICH THE NATURE OF
THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH QUALIFICATION
NECESSARY EXCEPT FOR ANY JURISDICTION(S) (ALONE OR IN THE AGGREGATE) IN WHICH
THE FAILURE TO BE SO QUALIFIED WILL NOT HAVE A MATERIAL ADVERSE EFFECT.  FOR THE
PURPOSES OF THIS AGREEMENT, “MATERIAL ADVERSE EFFECT” MEANS ANY EFFECT ON THE
BUSINESS (INCLUDING A MATERIAL CHANGE IN MANAGEMENT), RESULTS OF OPERATIONS,
PROSPECTS, PROPERTIES, ASSETS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE
COMPANY THAT IS MATERIAL AND ADVERSE TO THE COMPANY AND ITS SUBSIDIARIES, TAKEN
AS A WHOLE, AND/OR ANY CONDITION, CIRCUMSTANCE, FACTOR OR SITUATION (INCLUDING,
WITHOUT LIMITATION, AN INVESTIGATION BY THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”)) THAT WOULD PROHIBIT OR OTHERWISE MATERIALLY INTERFERE WITH
THE ABILITY OF THE COMPANY FROM

 

2

--------------------------------------------------------------------------------


 


ENTERING INTO AND PERFORMING ANY OF ITS OBLIGATIONS UNDER THE TRANSACTION
DOCUMENTS (AS DEFINED BELOW) IN ANY MATERIAL RESPECT.


 


(B)           AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT, THE
NOTES, THE WARRANTS, THE REGISTRATION RIGHTS AGREEMENT BY AND AMONG THE COMPANY
AND THE PURCHASERS, DATED AS OF THE DATE HEREOF, SUBSTANTIALLY IN THE FORM OF
EXHIBIT D ATTACHED HERETO (THE “REGISTRATION RIGHTS AGREEMENT”) AND THE
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS  (AS DEFINED IN SECTION 3.18 HEREOF)
(COLLECTIVELY, THE “TRANSACTION DOCUMENTS”) AND TO ISSUE AND SELL THE SECURITIES
IN ACCORDANCE WITH THE TERMS HEREOF.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION, AND, EXCEPT AS SET FORTH ON SCHEDULE 2.1(B), NO
FURTHER CONSENT OR AUTHORIZATION OF THE COMPANY, ITS BOARD OF DIRECTORS OR
STOCKHOLDERS IS REQUIRED.  WHEN EXECUTED AND DELIVERED BY THE COMPANY, EACH OF
THE TRANSACTION DOCUMENTS SHALL CONSTITUTE A VALID AND BINDING OBLIGATION OF THE
COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, REORGANIZATION,
MORATORIUM, LIQUIDATION, CONSERVATORSHIP, RECEIVERSHIP OR SIMILAR LAWS RELATING
TO, OR AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITOR’S RIGHTS AND REMEDIES OR
BY OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


 


(C)           CAPITALIZATION.  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY AS OF
OCTOBER 28, 2004 IS SET FORTH ON SCHEDULE 2.1(C) HERETO.  ALL OF THE OUTSTANDING
SHARES OF THE COMMON STOCK AND ANY OTHER OUTSTANDING SECURITY OF THE COMPANY
HAVE BEEN DULY AND VALIDLY AUTHORIZED.  EXCEPT AS SET FORTH IN THIS AGREEMENT
AND AS SET FORTH ON SCHEDULE 2.1(C) HERETO, NO SHARES OF COMMON STOCK OR ANY
OTHER SECURITY OF THE COMPANY ARE ENTITLED TO PREEMPTIVE RIGHTS OR REGISTRATION
RIGHTS AND THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP, RIGHTS TO
SUBSCRIBE TO, CALL OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR
SECURITIES OR RIGHTS CONVERTIBLE INTO, ANY SHARES OF CAPITAL STOCK OF THE
COMPANY.  FURTHERMORE, EXCEPT AS SET FORTH IN THIS AGREEMENT AND AS SET FORTH ON
SCHEDULE 2.1(C) HERETO, THERE ARE NO CONTRACTS, COMMITMENTS, UNDERSTANDINGS, OR
ARRANGEMENTS BY WHICH THE COMPANY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL
SHARES OF THE CAPITAL STOCK OF THE COMPANY OR OPTIONS, SECURITIES OR RIGHTS
CONVERTIBLE INTO SHARES OF CAPITAL STOCK OF THE COMPANY.  EXCEPT FOR CUSTOMARY
TRANSFER RESTRICTIONS CONTAINED IN AGREEMENTS ENTERED INTO BY THE COMPANY IN
ORDER TO SELL RESTRICTED SECURITIES OR AS PROVIDED ON SCHEDULE 2.1(C) HERETO,
THE COMPANY IS NOT A PARTY TO OR BOUND BY ANY AGREEMENT OR UNDERSTANDING
GRANTING REGISTRATION OR ANTI-DILUTION RIGHTS TO ANY PERSON WITH RESPECT TO ANY
OF ITS EQUITY OR DEBT SECURITIES.  EXCEPT AS SET FORTH ON SCHEDULE 2.1(C), THE
COMPANY IS NOT A PARTY TO, AND IT HAS NO KNOWLEDGE OF, ANY AGREEMENT OR
UNDERSTANDING RESTRICTING THE VOTING OR TRANSFER OF ANY SHARES OF THE CAPITAL
STOCK OF THE COMPANY.


 


(D)           ISSUANCE OF SECURITIES.  THE NOTES AND THE WARRANTS TO BE ISSUED
AT THE CLOSING HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND,
WHEN PAID FOR OR ISSUED IN ACCORDANCE WITH THE TERMS HEREOF, THE NOTES SHALL BE
VALIDLY ISSUED AND OUTSTANDING, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES AND
RIGHTS OF REFUSAL OF ANY KIND, EXCEPT FOR RESTRICTIONS ON TRANSFERABILITY
CONTAINED IN APPLICABLE FEDERAL OR STATE SECURITIES LAWS.  WHEN THE CONVERSION
SHARES AND WARRANT SHARES ARE ISSUED AND PAID FOR IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT AND AS SET FORTH IN THE NOTES AND WARRANTS, SUCH SHARES WILL
BE DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND VALIDLY ISSUED AND
OUTSTANDING, FULLY PAID AND NONASSESSABLE, FREE

 

3

--------------------------------------------------------------------------------


 


AND CLEAR OF ALL LIENS, ENCUMBRANCES AND RIGHTS OF REFUSAL OF ANY KIND AND THE
HOLDERS SHALL BE ENTITLED TO ALL RIGHTS ACCORDED TO A HOLDER OF COMMON STOCK,
EXCEPT FOR RESTRICTIONS ON TRANSFERABILITY CONTAINED IN APPLICABLE FEDERAL OR
STATE SECURITIES LAWS.


 


(E)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY THE COMPANY, THE PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS UNDER THE NOTES AND THE CONSUMMATION BY THE COMPANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND THE ISSUANCE OF THE SECURITIES
AS CONTEMPLATED HEREBY, DO NOT AND WILL NOT (I) VIOLATE OR CONFLICT WITH ANY
PROVISION OF THE COMPANY’S CERTIFICATE OF INCORPORATION (THE “CERTIFICATE”) OR
BYLAWS (THE “BYLAWS”), EACH AS AMENDED TO DATE, OR ANY SUBSIDIARY’S COMPARABLE
CHARTER DOCUMENTS, (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT
WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR
GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION OF, ANY AGREEMENT, MORTGAGE, DEED OF TRUST, INDENTURE, NOTE, BOND,
LICENSE, LEASE AGREEMENT, INSTRUMENT OR OBLIGATION TO WHICH THE COMPANY OR ANY
OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES’ RESPECTIVE PROPERTIES OR ASSETS ARE BOUND, OR (III) RESULT IN A
VIOLATION OF ANY FEDERAL, STATE, LOCAL OR FOREIGN STATUTE, RULE, REGULATION,
ORDER, JUDGMENT OR DECREE (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND
REGULATIONS) APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY WHICH
ANY PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS SUBSIDIARIES ARE BOUND OR
AFFECTED, EXCEPT, IN ALL CASES, FOR SUCH CONFLICTS, DEFAULTS, TERMINATIONS,
AMENDMENTS, ACCELERATION, CANCELLATIONS AND VIOLATIONS AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT (OTHER THAN
VIOLATIONS PURSUANT TO CLAUSES (I) OR (III) (WITH RESPECT TO FEDERAL AND STATE
SECURITIES LAWS)).  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS REQUIRED
UNDER FEDERAL, STATE, FOREIGN OR LOCAL LAW, RULE OR REGULATION TO OBTAIN ANY
CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY
COURT OR GOVERNMENTAL AGENCY IN ORDER FOR IT TO EXECUTE, DELIVER OR PERFORM ANY
OF ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS OR ISSUE AND SELL THE
SECURITIES IN ACCORDANCE WITH THE TERMS HEREOF (OTHER THAN ANY FILINGS, CONSENTS
AND APPROVALS WHICH MAY BE REQUIRED TO BE MADE BY THE COMPANY UNDER APPLICABLE
STATE AND FEDERAL SECURITIES LAWS, RULES OR REGULATIONS OR ANY REGISTRATION
PROVISIONS PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT).


 


(F)            COMMISSION DOCUMENTS, FINANCIAL STATEMENTS.  THE COMMON STOCK OF
THE COMPANY IS REGISTERED PURSUANT TO SECTION 12(B) OR 12(G) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), AND THE COMPANY HAS
TIMELY FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS
REQUIRED TO BE FILED BY IT WITH THE COMMISSION PURSUANT TO THE REPORTING
REQUIREMENTS OF THE EXCHANGE ACT (ALL OF THE FOREGOING INCLUDING FILINGS
INCORPORATED BY REFERENCE THEREIN BEING REFERRED TO HEREIN AS THE “COMMISSION
DOCUMENTS”).  AT THE TIMES OF THEIR RESPECTIVE FILINGS, THE FORM 10-Q FOR THE
FISCAL QUARTERS ENDED MARCH 31, 2004 AND JUNE 30, 2004 (COLLECTIVELY, THE “FORM
10-Q”) AND THE FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2003, AS AMENDED
ON APRIL 29, 2004 BY THE FILING OF AMENDMENT NO. 1 TO FORM 10-K (COLLECTIVELY,
THE “FORM 10-K”) COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE COMMISSION PROMULGATED
THEREUNDER AND OTHER FEDERAL, STATE AND LOCAL LAWS, RULES AND REGULATIONS
APPLICABLE TO SUCH DOCUMENTS, AND THE FORM 10-Q AND FORM 10-K DID NOT CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING; PROVIDED, HOWEVER, THAT WITH RESPECT TO THE FORM 10-K, THE FOREGOING
REPRESENTATION SHALL BE TRUE ONLY AS OF THE DATE OF THE FILING OF AMENDMENT NO.
1 TO FORM 10-K.  AS OF THEIR RESPECTIVE DATES (OR IN THE

 

4

--------------------------------------------------------------------------------


 


CASE OF THE FORM 10-K, AS OF THE DATE OF AMENDMENT NO. 1 TO FORM 10-K), THE
FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE COMMISSION DOCUMENTS
COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING
REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE COMMISSION OR OTHER
APPLICABLE RULES AND REGULATIONS WITH RESPECT THERETO.  SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (“GAAP”) APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED
(EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE
NOTES THERETO OR (II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT
THEY MAY NOT INCLUDE FOOTNOTES OR MAY BE CONDENSED OR SUMMARY STATEMENTS), AND
FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY
AND ITS SUBSIDIARIES AS OF THE DATES THEREOF AND THE RESULTS OF OPERATIONS AND
CASH FLOWS FOR THE PERIODS THEN ENDED (SUBJECT, IN THE CASE OF UNAUDITED
STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS).


 


(G)           SUBSIDIARIES. SCHEDULE 2.1(G) HERETO SETS FORTH EACH SUBSIDIARY OF
THE COMPANY, SHOWING THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION AND
SHOWING THE PERCENTAGE OF EACH PERSON’S OWNERSHIP OF THE OUTSTANDING STOCK OR
OTHER INTERESTS OF SUCH SUBSIDIARY.  FOR THE PURPOSES OF THIS AGREEMENT,
“SUBSIDIARY” SHALL MEAN ANY CORPORATION OR OTHER ENTITY OF WHICH AT LEAST A
MAJORITY OF THE SECURITIES OR OTHER OWNERSHIP INTEREST HAVING ORDINARY VOTING
POWER (ABSOLUTELY OR CONTINGENTLY) FOR THE ELECTION OF DIRECTORS OR OTHER
PERSONS PERFORMING SIMILAR FUNCTIONS ARE AT THE TIME OWNED DIRECTLY OR
INDIRECTLY BY THE COMPANY AND/OR ANY OF ITS OTHER SUBSIDIARIES.  ALL OF THE
OUTSTANDING SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY HAVE BEEN DULY AUTHORIZED
AND VALIDLY ISSUED, AND ARE FULLY PAID AND NONASSESSABLE.  THERE ARE NO
OUTSTANDING PREEMPTIVE, CONVERSION OR OTHER RIGHTS, OPTIONS, WARRANTS OR
AGREEMENTS GRANTED OR ISSUED BY OR BINDING UPON ANY SUBSIDIARY FOR THE PURCHASE
OR ACQUISITION OF ANY SHARES OF CAPITAL STOCK OF ANY SUBSIDIARY OR ANY OTHER
SECURITIES CONVERTIBLE INTO, EXCHANGEABLE FOR OR EVIDENCING THE RIGHTS TO
SUBSCRIBE FOR ANY SHARES OF SUCH CAPITAL STOCK.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS SUBJECT TO ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO REPURCHASE
OR OTHERWISE ACQUIRE OR RETIRE ANY SHARES OF THE CAPITAL STOCK OF ANY SUBSIDIARY
OR ANY CONVERTIBLE SECURITIES, RIGHTS, WARRANTS OR OPTIONS OF THE TYPE DESCRIBED
IN THE PRECEDING SENTENCE EXCEPT AS SET FORTH ON SCHEDULE 2.1(G) HERETO. 
NEITHER THE COMPANY NOR ANY SUBSIDIARY IS PARTY TO, NOR HAS ANY KNOWLEDGE OF,
ANY AGREEMENT RESTRICTING THE VOTING OR TRANSFER OF ANY SHARES OF THE CAPITAL
STOCK OF ANY SUBSIDIARY.


 


(H)           NO MATERIAL ADVERSE CHANGE.  SINCE JUNE 30, 2004, THE COMPANY HAS
NOT EXPERIENCED OR SUFFERED ANY MATERIAL ADVERSE EFFECT, EXCEPT AS DISCLOSED ON
SCHEDULE 2.1(H) HERETO.


 


(I)            NO UNDISCLOSED LIABILITIES.  EXCEPT AS DISCLOSED ON SCHEDULE
2.1(I) HERETO, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS INCURRED ANY
LIABILITIES, OBLIGATIONS, CLAIMS OR LOSSES (WHETHER LIQUIDATED OR UNLIQUIDATED,
SECURED OR UNSECURED, ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE) OTHER THAN
THOSE SET FORTH IN THE FINANCIAL STATEMENTS INCLUDED AS PART OF THE FORM 10-Q
FOR THE QUARTER ENDED JUNE 30, 2004, OR SUBSEQUENTLY INCURRED IN THE ORDINARY
COURSE OF THE COMPANY’S OR ITS SUBSIDIARIES RESPECTIVE BUSINESSES OR WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, ARE NOT REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(J)            NO UNDISCLOSED EVENTS OR CIRCUMSTANCES.  SINCE JUNE 30, 2004,
EXCEPT AS DISCLOSED ON SCHEDULE 2.1(J) HERETO, OR AS OTHERWISE CONTAINED IN THE
COMMISSION DOCUMENTS, NO

 

5

--------------------------------------------------------------------------------


 


EVENT OR CIRCUMSTANCE HAS OCCURRED OR EXISTS WITH RESPECT TO THE COMPANY OR ITS
SUBSIDIARIES OR THEIR RESPECTIVE BUSINESSES, PROPERTIES, PROSPECTS, OPERATIONS
OR FINANCIAL CONDITION, WHICH, UNDER APPLICABLE LAW, RULE OR REGULATION,
REQUIRES PUBLIC DISCLOSURE OR ANNOUNCEMENT BY THE COMPANY BUT WHICH HAS NOT BEEN
SO PUBLICLY ANNOUNCED OR DISCLOSED.


 


(K)           INDEBTEDNESS.  SCHEDULE 2.1(K) HERETO SETS FORTH AS OF THE DATE
HEREOF ALL OUTSTANDING SECURED AND UNSECURED INDEBTEDNESS OF THE COMPANY OR ANY
SUBSIDIARY, OR FOR WHICH THE COMPANY OR ANY SUBSIDIARY HAS COMMITMENTS AND WHICH
HAS NOT BEEN PREVIOUSLY DISCLOSED IN THE COMMISSION DOCUMENTS.  FOR THE PURPOSES
OF THIS AGREEMENT, “INDEBTEDNESS” SHALL MEAN (A) ANY LIABILITIES FOR BORROWED
MONEY OR AMOUNTS OWED IN EXCESS OF $300,000 (OTHER THAN TRADE ACCOUNTS PAYABLE
INCURRED IN THE ORDINARY COURSE OF BUSINESS), (B) ALL GUARANTIES, ENDORSEMENTS
AND OTHER CONTINGENT OBLIGATIONS IN RESPECT OF INDEBTEDNESS OF OTHERS, WHETHER
OR NOT THE SAME ARE OR SHOULD BE REFLECTED IN THE COMPANY’S BALANCE SHEET (OR
THE NOTES THERETO), EXCEPT GUARANTIES BY ENDORSEMENT OF NEGOTIABLE INSTRUMENTS
FOR DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS; AND (C) THE PRESENT VALUE OF ANY LEASE PAYMENTS IN EXCESS OF $25,000
DUE UNDER LEASES REQUIRED TO BE CAPITALIZED IN ACCORDANCE WITH GAAP.  NEITHER
THE COMPANY NOR ANY SUBSIDIARY IS IN DEFAULT WITH RESPECT TO ANY INDEBTEDNESS.


 


(L)            TITLE TO ASSETS.  EACH OF THE COMPANY AND THE SUBSIDIARIES HAS
GOOD AND VALID TITLE TO ALL OF ITS REAL AND PERSONAL PROPERTY REFLECTED IN THE
COMMISSION DOCUMENTS, FREE AND CLEAR OF ANY MORTGAGES, PLEDGES, CHARGES, LIENS,
SECURITY INTERESTS OR OTHER ENCUMBRANCES, EXCEPT FOR THOSE INDICATED IN THE
COMMISSION DOCUMENTS OR INCURRED SUBSEQUENT TO SUCH FILING AND SET FORTH ON
SCHEDULE 2.1(L) HERETO OR SUCH THAT, INDIVIDUALLY OR IN THE AGGREGATE, DO NOT
CAUSE A MATERIAL ADVERSE EFFECT.  ALL SAID LEASES OF THE COMPANY AND EACH OF ITS
SUBSIDIARIES ARE VALID AND SUBSISTING AND IN FULL FORCE AND EFFECT.


 


(M)          ACTIONS PENDING.  THERE IS NO ACTION, SUIT, CLAIM, INVESTIGATION,
ARBITRATION, ALTERNATE DISPUTE RESOLUTION PROCEEDING OR OTHER PROCEEDING PENDING
OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST THE COMPANY OR ANY
SUBSIDIARY WHICH QUESTIONS THE VALIDITY OF THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OR ANY ACTION TAKEN OR TO BE TAKEN PURSUANT HERETO OR THERETO.  EXCEPT AS SET
FORTH ON SCHEDULE 2.1(M) HERETO OR IN THE COMMISSION DOCUMENTS, THERE IS NO
ACTION, SUIT, CLAIM, INVESTIGATION, ARBITRATION, ALTERNATE DISPUTE RESOLUTION
PROCEEDING OR OTHER PROCEEDING PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED AGAINST OR INVOLVING THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR
RESPECTIVE PROPERTIES OR ASSETS, WHICH INDIVIDUALLY OR IN THE AGGREGATE, WOULD
REASONABLY BE EXPECTED, IF ADVERSELY DETERMINED, TO HAVE A MATERIAL ADVERSE
EFFECT.  THERE ARE NO OUTSTANDING ORDERS, JUDGMENTS, INJUNCTIONS, AWARDS OR
DECREES OF ANY COURT, ARBITRATOR OR GOVERNMENTAL OR REGULATORY BODY AGAINST THE
COMPANY OR ANY SUBSIDIARY OR ANY OFFICERS OR DIRECTORS OF THE COMPANY OR
SUBSIDIARY IN THEIR CAPACITIES AS SUCH, WHICH INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(N)           COMPLIANCE WITH LAW.  THE BUSINESS OF THE COMPANY AND THE
SUBSIDIARIES HAS BEEN AND IS PRESENTLY BEING CONDUCTED IN ACCORDANCE WITH ALL
APPLICABLE FEDERAL, STATE AND LOCAL GOVERNMENTAL LAWS, RULES, REGULATIONS AND
ORDINANCES, EXCEPT AS SET FORTH IN THE COMMISSION DOCUMENTS OR ON SCHEDULE
2.1(N) HERETO OR SUCH THAT, INDIVIDUALLY OR IN THE AGGREGATE, THE NONCOMPLIANCE
THEREWITH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE ALL FRANCHISES, PERMITS, LICENSES,
CONSENTS AND

 

6

--------------------------------------------------------------------------------


 


OTHER GOVERNMENTAL OR REGULATORY AUTHORIZATIONS AND APPROVALS NECESSARY FOR THE
CONDUCT OF ITS BUSINESS AS NOW BEING CONDUCTED BY IT UNLESS THE FAILURE TO
POSSESS SUCH FRANCHISES, PERMITS, LICENSES, CONSENTS AND OTHER GOVERNMENTAL OR
REGULATORY AUTHORIZATIONS AND APPROVALS, INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(O)           TAXES.  THE COMPANY AND EACH OF THE SUBSIDIARIES HAS ACCURATELY
PREPARED AND FILED ALL FEDERAL, STATE AND OTHER TAX RETURNS REQUIRED BY LAW TO
BE FILED BY IT, HAS PAID OR MADE PROVISIONS FOR THE PAYMENT OF ALL TAXES SHOWN
TO BE DUE AND ALL ADDITIONAL ASSESSMENTS, AND ADEQUATE PROVISIONS HAVE BEEN AND
ARE REFLECTED IN THE FINANCIAL STATEMENTS OF THE COMPANY AND THE SUBSIDIARIES
FOR ALL CURRENT TAXES AND OTHER CHARGES TO WHICH THE COMPANY OR ANY SUBSIDIARY
IS SUBJECT AND WHICH ARE NOT CURRENTLY DUE AND PAYABLE.  EXCEPT AS DISCLOSED IN
THE COMMISSION DOCUMENTS OR ON SCHEDULE 2.1(O) HERETO, NONE OF THE FEDERAL
INCOME TAX RETURNS OF THE COMPANY OR ANY SUBSIDIARY HAVE BEEN AUDITED BY THE
INTERNAL REVENUE SERVICE.  THE COMPANY HAS NO KNOWLEDGE OF ANY ADDITIONAL
ASSESSMENTS, ADJUSTMENTS OR CONTINGENT TAX LIABILITY (WHETHER FEDERAL OR STATE)
OF ANY NATURE WHATSOEVER, WHETHER PENDING OR THREATENED AGAINST THE COMPANY OR
ANY SUBSIDIARY FOR ANY PERIOD, NOR OF ANY BASIS FOR ANY SUCH ASSESSMENT,
ADJUSTMENT OR CONTINGENCY.


 


(P)           CERTAIN FEES.  EXCEPT AS SET FORTH ON SCHEDULE 2.1(P) HERETO, THE
COMPANY HAS NOT EMPLOYED ANY BROKER OR FINDER OR INCURRED ANY LIABILITY FOR ANY
BROKERAGE OR INVESTMENT BANKING FEES, COMMISSIONS, FINDERS’ STRUCTURING FEES,
FINANCIAL ADVISORY FEES OR OTHER SIMILAR FEES IN CONNECTION WITH THE TRANSACTION
DOCUMENTS.


 


(Q)           DISCLOSURE.  TO THE BEST OF THE COMPANY’S KNOWLEDGE, NEITHER THIS
AGREEMENT OR THE SCHEDULES HERETO NOR ANY OTHER DOCUMENTS, CERTIFICATES OR
INSTRUMENTS FURNISHED TO THE PURCHASERS BY OR ON BEHALF OF THE COMPANY OR ANY
SUBSIDIARY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE HEREIN OR THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE HEREIN OR THEREIN, NOT
MISLEADING.


 


(R)            OPERATION OF BUSINESS.  EXCEPT AS SET FORTH IN THE COMMISSION
DOCUMENTS OR ON SCHEDULE 2.1(R) HERETO, THE COMPANY AND EACH OF THE SUBSIDIARIES
OWNS OR POSSESSES THE RIGHTS TO ALL PATENTS, TRADEMARKS, DOMAIN NAMES (WHETHER
OR NOT REGISTERED) AND ANY PATENTABLE IMPROVEMENTS OR COPYRIGHTABLE DERIVATIVE
WORKS THEREOF, WEBSITES AND INTELLECTUAL PROPERTY RIGHTS RELATING THERETO,
SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES AND AUTHORIZATIONS WHICH ARE
NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS NOW CONDUCTED WITHOUT ANY CONFLICT
WITH THE RIGHTS OF OTHERS.


 


(S)           ENVIRONMENTAL COMPLIANCE.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAVE OBTAINED ALL MATERIAL APPROVALS, AUTHORIZATION, CERTIFICATES,
CONSENTS, LICENSES, ORDERS AND PERMITS OR OTHER SIMILAR AUTHORIZATIONS OF ALL
GOVERNMENTAL AUTHORITIES, OR FROM ANY OTHER PERSON, THAT ARE REQUIRED UNDER ANY
ENVIRONMENTAL LAWS.  “ENVIRONMENTAL LAWS” SHALL MEAN ALL APPLICABLE LAWS
RELATING TO THE PROTECTION OF THE ENVIRONMENT INCLUDING, WITHOUT LIMITATION, ALL
REQUIREMENTS PERTAINING TO REPORTING, LICENSING, PERMITTING, CONTROLLING,
INVESTIGATING OR REMEDIATING EMISSIONS, DISCHARGES, RELEASES OR THREATENED
RELEASES OF HAZARDOUS SUBSTANCES, CHEMICAL SUBSTANCES, POLLUTANTS, CONTAMINANTS
OR TOXIC SUBSTANCES, MATERIALS OR WASTES, WHETHER SOLID, LIQUID OR GASEOUS IN
NATURE, INTO THE AIR, SURFACE WATER, GROUNDWATER OR LAND, OR RELATING TO

 

7

--------------------------------------------------------------------------------


 


THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE, TREATMENT, STORAGE, DISPOSAL,
TRANSPORT OR HANDLING OF HAZARDOUS SUBSTANCES, CHEMICAL SUBSTANCES, POLLUTANTS,
CONTAMINANTS OR TOXIC SUBSTANCES, MATERIAL OR WASTES, WHETHER SOLID, LIQUID OR
GASEOUS IN NATURE.  TO THE BEST OF THE COMPANY’S KNOWLEDGE, THE COMPANY HAS ALL
NECESSARY GOVERNMENTAL APPROVALS REQUIRED UNDER ALL ENVIRONMENTAL LAWS AS
NECESSARY FOR THE COMPANY’S BUSINESS OR THE BUSINESS OF ANY OF ITS
SUBSIDIARIES.  TO THE BEST OF THE COMPANY’S KNOWLEDGE, THE COMPANY AND EACH OF
ITS SUBSIDIARIES ARE ALSO IN COMPLIANCE WITH ALL OTHER LIMITATIONS,
RESTRICTIONS, CONDITIONS, STANDARDS, REQUIREMENTS, SCHEDULES AND TIMETABLES
REQUIRED OR IMPOSED UNDER ALL ENVIRONMENTAL LAWS.  EXCEPT FOR SUCH INSTANCES AS
WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT, THERE
ARE NO PAST OR PRESENT EVENTS, CONDITIONS, CIRCUMSTANCES, INCIDENTS, ACTIONS OR
OMISSIONS RELATING TO OR IN ANY WAY AFFECTING THE COMPANY OR ITS SUBSIDIARIES
THAT VIOLATE OR MAY VIOLATE ANY ENVIRONMENTAL LAW AFTER THE CLOSING DATE OR THAT
MAY GIVE RISE TO ANY ENVIRONMENTAL LIABILITY, OR OTHERWISE FORM THE BASIS OF ANY
CLAIM, ACTION, DEMAND, SUIT, PROCEEDING, HEARING, STUDY OR INVESTIGATION (I)
UNDER ANY ENVIRONMENTAL LAW, OR (II) BASED ON OR RELATED TO THE MANUFACTURE,
PROCESSING, DISTRIBUTION, USE, TREATMENT, STORAGE (INCLUDING WITHOUT LIMITATION
UNDERGROUND STORAGE TANKS), DISPOSAL, TRANSPORT OR HANDLING, OR THE EMISSION,
DISCHARGE, RELEASE OR THREATENED RELEASE OF ANY HAZARDOUS SUBSTANCE.


 


(T)            BOOKS AND RECORDS; INTERNAL ACCOUNTING CONTROLS.  THE RECORDS AND
DOCUMENTS OF THE COMPANY AND ITS SUBSIDIARIES ACCURATELY REFLECT IN ALL MATERIAL
RESPECTS THE INFORMATION RELATING TO THE BUSINESS OF THE COMPANY AND THE
SUBSIDIARIES, THE LOCATION AND COLLECTION OF THEIR ASSETS, AND THE NATURE OF ALL
TRANSACTIONS GIVING RISE TO THE OBLIGATIONS OR ACCOUNTS RECEIVABLE OF THE
COMPANY OR ANY SUBSIDIARY.  THE COMPANY AND EACH OF ITS SUBSIDIARIES MAINTAIN A
SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT, IN THE JUDGMENT OF THE
COMPANY’S BOARD OF DIRECTORS, TO PROVIDE REASONABLE ASSURANCE THAT (I)
TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO
ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATION AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH
THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTIONS ARE TAKEN
WITH RESPECT TO ANY DIFFERENCES.


 


(U)           MATERIAL AGREEMENTS.  EXCEPT FOR THE TRANSACTION DOCUMENTS (WITH
RESPECT TO CLAUSE (I) ONLY), AS DISCLOSED IN THE COMMISSION DOCUMENTS OR AS SET
FORTH ON SCHEDULE 2.1(U) HERETO, OR AS WOULD NOT BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT, (I) THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE
PERFORMED ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY THEM TO DATE UNDER ANY
WRITTEN OR ORAL CONTRACT, INSTRUMENT, AGREEMENT, COMMITMENT, OBLIGATION, PLAN OR
ARRANGEMENT, FILED OR REQUIRED TO BE FILED WITH THE COMMISSION (THE “MATERIAL
AGREEMENTS”), (II) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED
ANY NOTICE OF DEFAULT UNDER ANY MATERIAL AGREEMENT AND, (III) TO THE BEST OF THE
COMPANY’S KNOWLEDGE, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN
DEFAULT UNDER ANY MATERIAL AGREEMENT NOW IN EFFECT.


 


(V)           TRANSACTIONS WITH AFFILIATES.  EXCEPT AS SET FORTH ON SCHEDULE
2.1(V) HERETO AND IN THE COMMISSION DOCUMENTS, THERE ARE NO LOANS, LEASES,
AGREEMENTS, CONTRACTS, ROYALTY AGREEMENTS, MANAGEMENT CONTRACTS OR ARRANGEMENTS
OR OTHER CONTINUING TRANSACTIONS BETWEEN (A) THE COMPANY, ANY SUBSIDIARY OR ANY
OF THEIR RESPECTIVE CUSTOMERS OR SUPPLIERS ON THE ONE HAND,

 

8

--------------------------------------------------------------------------------


 


AND (B) ON THE OTHER HAND, ANY OFFICER, EMPLOYEE, CONSULTANT OR DIRECTOR OF THE
COMPANY, OR ANY OF ITS SUBSIDIARIES, OR, TO THE COMPANY’S KNOWLEDGE, ANY PERSON
OWNING AT LEAST 5% OF THE OUTSTANDING CAPITAL STOCK OF THE COMPANY OR ANY
SUBSIDIARY, OR ANY MEMBER OF THE IMMEDIATE FAMILY OF SUCH OFFICER, EMPLOYEE,
CONSULTANT, DIRECTOR OR STOCKHOLDER OR ANY CORPORATION OR OTHER ENTITY
CONTROLLED BY SUCH OFFICER, EMPLOYEE, CONSULTANT, DIRECTOR OR STOCKHOLDER, OR A
MEMBER OF THE IMMEDIATE FAMILY OF SUCH OFFICER, EMPLOYEE, CONSULTANT, DIRECTOR
OR STOCKHOLDER WHICH, IN EACH CASE, IS REQUIRED TO BE DISCLOSED IN THE
COMMISSION DOCUMENTS OR IN THE COMPANY’S MOST RECENTLY FILED DEFINITIVE PROXY
STATEMENT ON SCHEDULE 14A, THAT IS NOT SO DISCLOSED IN THE COMMISSION DOCUMENTS
OR IN SUCH PROXY STATEMENT.


 


(W)          SECURITIES ACT OF 1933.  BASED IN MATERIAL PART UPON THE
REPRESENTATIONS HEREIN OF THE PURCHASERS, (I) THE COMPANY HAS COMPLIED AND WILL
COMPLY WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS IN CONNECTION WITH
THE OFFER, ISSUANCE AND SALE OF THE SECURITIES HEREUNDER, (II)  NEITHER THE
COMPANY NOR ANYONE ACTING ON ITS BEHALF, DIRECTLY OR INDIRECTLY, HAS OR WILL
SELL, OFFER TO SELL OR SOLICIT OFFERS TO BUY ANY OF THE SECURITIES OR SIMILAR
SECURITIES TO, OR SOLICIT OFFERS WITH RESPECT THERETO FROM, OR ENTER INTO ANY
NEGOTIATIONS RELATING THERETO WITH, ANY PERSON, OR HAS TAKEN OR WILL TAKE ANY
ACTION SO AS TO REQUIRE THE ISSUANCE AND SALE OF ANY OF THE SECURITIES UNDER THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, AND (III) NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES, NOR ANY PERSON
ACTING ON ITS OR THEIR BEHALF, HAS ENGAGED IN ANY FORM OF GENERAL SOLICITATION
OR GENERAL ADVERTISING (WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES
ACT) IN CONNECTION WITH THE OFFER OR SALE OF ANY OF THE SECURITIES.


 


(X)            EMPLOYEES.  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY
COLLECTIVE BARGAINING ARRANGEMENTS OR AGREEMENTS COVERING ANY OF ITS EMPLOYEES,
EXCEPT AS SET FORTH IN THE COMMISSION DOCUMENTS OR ON SCHEDULE 2.1(X) HERETO. 
EXCEPT AS SET FORTH IN THE COMMISSION DOCUMENTS OR ON SCHEDULE 2.1(X) HERETO,
NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY EMPLOYMENT CONTRACT, AGREEMENT
REGARDING PROPRIETARY INFORMATION, NON-COMPETITION AGREEMENT, NON-SOLICITATION
AGREEMENT, CONFIDENTIALITY AGREEMENT, OR ANY OTHER SIMILAR CONTRACT OR
RESTRICTIVE COVENANT, RELATING TO THE RIGHT OF ANY OFFICER, EMPLOYEE OR
CONSULTANT TO BE EMPLOYED OR ENGAGED BY THE COMPANY OR SUCH SUBSIDIARY REQUIRED
TO BE DISCLOSED IN THE COMMISSION DOCUMENTS THAT IS NOT SO DISCLOSED.  NO
OFFICER, CONSULTANT OR KEY EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY WHOSE
TERMINATION, EITHER INDIVIDUALLY OR IN THE AGGREGATE, WOULD BE REASONABLY LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT, HAS TERMINATED OR, TO THE KNOWLEDGE OF THE
COMPANY, HAS ANY PRESENT INTENTION OF TERMINATING HIS OR HER EMPLOYMENT OR
ENGAGEMENT WITH THE COMPANY OR ANY SUBSIDIARY.


 


(Y)           ABSENCE OF CERTAIN DEVELOPMENTS.  EXCEPT AS PROVIDED IN THE
COMMISSION DOCUMENTS OR ON SCHEDULE 2.1(Y) HERETO, SINCE JUNE 30, 2004, NEITHER
THE COMPANY NOR ANY SUBSIDIARY HAS:


 

(I)            ISSUED ANY STOCK, BONDS OR OTHER CORPORATE SECURITIES OR ANY
RIGHT, OPTIONS OR WARRANTS WITH RESPECT THERETO;

 

(II)           BORROWED ANY AMOUNT IN EXCESS OF $300,000 OR INCURRED OR BECOME
SUBJECT TO ANY OTHER LIABILITIES IN EXCESS OF $100,000 (ABSOLUTE OR CONTINGENT)
EXCEPT CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH ARE
COMPARABLE IN NATURE AND AMOUNT

 

9

--------------------------------------------------------------------------------


 

TO THE CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS DURING
THE COMPARABLE PORTION OF ITS PRIOR FISCAL YEAR, AS ADJUSTED TO REFLECT THE
CURRENT NATURE AND VOLUME OF THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES;

 

(III)          DISCHARGED OR SATISFIED ANY LIEN OR ENCUMBRANCE IN EXCESS OF
$250,000 OR PAID ANY OBLIGATION OR LIABILITY (ABSOLUTE OR CONTINGENT) IN EXCESS
OF $250,000, OTHER THAN CURRENT LIABILITIES PAID IN THE ORDINARY COURSE OF
BUSINESS;

 

(IV)          DECLARED OR MADE ANY PAYMENT OR DISTRIBUTION OF CASH OR OTHER
PROPERTY TO STOCKHOLDERS WITH RESPECT TO ITS STOCK, OR PURCHASED OR REDEEMED, OR
MADE ANY AGREEMENTS SO TO PURCHASE OR REDEEM, ANY SHARES OF ITS CAPITAL STOCK,
IN EACH CASE IN EXCESS OF $50,000 INDIVIDUALLY OR $100,000 IN THE AGGREGATE;

 

(V)           SOLD, ASSIGNED OR TRANSFERRED ANY OTHER TANGIBLE ASSETS, OR
CANCELED ANY DEBTS OR CLAIMS, IN EACH CASE IN EXCESS OF $250,000, EXCEPT IN THE
ORDINARY COURSE OF BUSINESS;

 

(VI)          SOLD, ASSIGNED OR TRANSFERRED ANY PATENT RIGHTS, TRADEMARKS, TRADE
NAMES, COPYRIGHTS, TRADE SECRETS OR OTHER INTANGIBLE ASSETS OR INTELLECTUAL
PROPERTY RIGHTS IN EXCESS OF $250,000, OR DISCLOSED ANY PROPRIETARY CONFIDENTIAL
INFORMATION TO ANY PERSON EXCEPT TO CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS
OR TO THE PURCHASERS OR THEIR REPRESENTATIVES;

 

(VII)         SUFFERED ANY MATERIAL LOSSES OR WAIVED ANY RIGHTS OF MATERIAL
VALUE, WHETHER OR NOT IN THE ORDINARY COURSE OF BUSINESS, OR SUFFERED THE LOSS
OF ANY MATERIAL AMOUNT OF PROSPECTIVE BUSINESS;

 

(VIII)        MADE ANY CHANGES IN EMPLOYEE COMPENSATION EXCEPT IN THE ORDINARY
COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICES;

 

(IX)           MADE CAPITAL EXPENDITURES OR COMMITMENTS THEREFOR THAT AGGREGATE
IN EXCESS OF $500,000;

 

(X)            ENTERED INTO ANY MATERIAL TRANSACTION, WHETHER OR NOT IN THE
ORDINARY COURSE OF BUSINESS;

 

(XI)           MADE CHARITABLE CONTRIBUTIONS OR PLEDGES IN EXCESS OF $25,000;

 

(XII)          SUFFERED ANY MATERIAL DAMAGE, DESTRUCTION OR CASUALTY LOSS,
WHETHER OR NOT COVERED BY INSURANCE;

 

(XIII)         EXPERIENCED ANY MATERIAL PROBLEMS WITH LABOR OR MANAGEMENT IN
CONNECTION WITH THE TERMS AND CONDITIONS OF THEIR EMPLOYMENT; OR

 

(XIV)        ENTERED INTO AN AGREEMENT, WRITTEN OR OTHERWISE, TO TAKE ANY OF THE
FOREGOING ACTIONS.

 

10

--------------------------------------------------------------------------------


 


(Z)            PUBLIC UTILITY HOLDING COMPANY ACT AND INVESTMENT COMPANY ACT
STATUS.  THE COMPANY IS NOT A “HOLDING COMPANY” OR A “PUBLIC UTILITY COMPANY” AS
SUCH TERMS ARE DEFINED IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS
AMENDED.  THE COMPANY IS NOT, AND AS A RESULT OF AND IMMEDIATELY UPON THE
CLOSING WILL NOT BE, AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


 


(AA)         ERISA.  NO LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION
HAS BEEN INCURRED WITH RESPECT TO ANY PLAN BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES WHICH IS OR WOULD BE MATERIALLY ADVERSE TO THE COMPANY AND ITS
SUBSIDIARIES.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE ISSUANCE AND
SALE OF THE SECURITIES WILL NOT INVOLVE ANY TRANSACTION WHICH IS SUBJECT TO THE
PROHIBITIONS OF SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”) OR IN CONNECTION WITH WHICH A TAX COULD BE IMPOSED
PURSUANT TO SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
PROVIDED THAT, IF ANY OF THE PURCHASERS, OR ANY PERSON OR ENTITY THAT OWNS A
BENEFICIAL INTEREST IN ANY OF THE PURCHASERS, IS AN “EMPLOYEE PENSION BENEFIT
PLAN” (WITHIN THE MEANING OF SECTION 3(2) OF ERISA) WITH RESPECT TO WHICH THE
COMPANY IS A “PARTY IN INTEREST” (WITHIN THE MEANING OF SECTION 3(14) OF ERISA),
THE REQUIREMENTS OF SECTIONS 407(D)(5) AND 408(E) OF ERISA, IF APPLICABLE, ARE
MET.  AS USED IN THIS SECTION 2.1(AA), THE TERM “PLAN” SHALL MEAN AN “EMPLOYEE
PENSION BENEFIT PLAN” (AS DEFINED IN SECTION 3 OF ERISA) WHICH IS OR HAS BEEN
ESTABLISHED OR MAINTAINED, OR TO WHICH CONTRIBUTIONS ARE OR HAVE BEEN MADE, BY
THE COMPANY OR ANY SUBSIDIARY OR BY ANY TRADE OR BUSINESS, WHETHER OR NOT
INCORPORATED, WHICH, TOGETHER WITH THE COMPANY OR ANY SUBSIDIARY, IS UNDER
COMMON CONTROL, AS DESCRIBED IN SECTION 414(B) OR (C) OF THE CODE.


 


(BB)         INDEPENDENT NATURE OF PURCHASERS.  THE COMPANY ACKNOWLEDGES THAT
THE OBLIGATIONS OF EACH PURCHASER UNDER THE TRANSACTION DOCUMENTS ARE SEVERAL
AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO PURCHASER
SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY
OTHER PURCHASER UNDER THE TRANSACTION DOCUMENTS.  THE COMPANY ACKNOWLEDGES THAT
THE DECISION OF EACH PURCHASER TO PURCHASE SECURITIES PURSUANT TO THIS AGREEMENT
HAS BEEN MADE BY SUCH PURCHASER INDEPENDENTLY OF ANY OTHER PURCHASE AND
INDEPENDENTLY OF ANY INFORMATION, MATERIALS, STATEMENTS OR OPINIONS AS TO THE
BUSINESS, AFFAIRS, OPERATIONS, ASSETS, PROPERTIES, LIABILITIES, RESULTS OF
OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE COMPANY OR OF
ITS SUBSIDIARIES WHICH MAY HAVE MADE OR GIVEN BY ANY OTHER PURCHASER OR BY ANY
AGENT OR EMPLOYEE OF ANY OTHER PURCHASER, AND NO PURCHASER OR ANY OF ITS AGENTS
OR EMPLOYEES SHALL HAVE ANY LIABILITY TO ANY PURCHASER (OR ANY OTHER PERSON)
RELATING TO OR ARISING FROM ANY SUCH INFORMATION, MATERIALS, STATEMENTS OR
OPINIONS.  THE COMPANY ACKNOWLEDGES THAT NOTHING CONTAINED HEREIN, OR IN ANY
TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY PURCHASER PURSUANT HERETO OR
THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A PARTNERSHIP, AN
ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.  THE COMPANY ACKNOWLEDGES THAT FOR REASONS OF
ADMINISTRATIVE CONVENIENCE ONLY, THE TRANSACTION DOCUMENTS HAVE BEEN PREPARED BY
COUNSEL FOR ONE OF THE PURCHASERS AND SUCH COUNSEL DOES NOT REPRESENT ALL OF THE
PURCHASERS BUT ONLY SUCH PURCHASER AND THE OTHER PURCHASERS HAVE RETAINED THEIR
OWN INDIVIDUAL COUNSEL WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY. 
THE COMPANY ACKNOWLEDGES THAT IT HAS ELECTED TO PROVIDE ALL PURCHASERS WITH THE
SAME TERMS AND TRANSACTION

 

11

--------------------------------------------------------------------------------


 


DOCUMENTS FOR THE CONVENIENCE OF THE COMPANY AND NOT BECAUSE IT WAS REQUIRED OR
REQUESTED TO DO SO BY THE PURCHASERS.  THE COMPANY ACKNOWLEDGES THAT SUCH
PROCEDURE WITH RESPECT TO THE TRANSACTION DOCUMENTS IN NO WAY CREATES A
PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH RESPECT TO THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.


 


(CC)         NO INTEGRATED OFFERING.  NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS DIRECTLY OR
INDIRECTLY MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD CAUSE THE OFFERING OF THE
SECURITIES PURSUANT TO THIS AGREEMENT TO BE INTEGRATED WITH PRIOR OFFERINGS BY
THE COMPANY FOR PURPOSES OF THE SECURITIES ACT WHICH WOULD PREVENT THE COMPANY
FROM SELLING THE SECURITIES PURSUANT TO REGULATION D AND RULE 506 THEREOF UNDER
THE SECURITIES ACT, OR ANY APPLICABLE EXCHANGE-RELATED STOCKHOLDER APPROVAL
PROVISIONS, NOR WILL THE COMPANY OR ANY OF ITS AFFILIATES OR SUBSIDIARIES TAKE
ANY ACTION OR STEPS THAT WOULD CAUSE THE OFFERING OF THE SECURITIES TO BE
INTEGRATED WITH OTHER OFFERINGS.  THE COMPANY DOES NOT HAVE ANY REGISTRATION
STATEMENT PENDING BEFORE THE COMMISSION OR CURRENTLY UNDER THE COMMISSION’S
REVIEW AND EXCEPT AS SET FORTH ON SCHEDULE 2.1(CC) HERETO, SINCE APRIL 1, 2004,
THE COMPANY HAS NOT OFFERED OR SOLD ANY OF ITS EQUITY SECURITIES OR DEBT
SECURITIES CONVERTIBLE INTO SHARES OF COMMON STOCK.

 


(DD)         SARBANES-OXLEY ACT.  THE COMPANY IS IN SUBSTANTIAL COMPLIANCE WITH
THE APPLICABLE PROVISIONS OF THE SARBANES-OXLEY ACT OF 2002 (THE “SARBANES-OXLEY
ACT”), AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, THAT ARE EFFECTIVE
AND INTENDS TO COMPLY SUBSTANTIALLY WITH OTHER APPLICABLE PROVISIONS OF THE
SARBANES-OXLEY ACT, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, UPON
THE EFFECTIVENESS OF SUCH PROVISIONS.

 

(ee)         Dilutive Effect.  The Company understands and acknowledges that the
number of Conversion Shares issuable upon conversion of the Notes and the
Warrant Shares issuable upon exercise of the Warrants will increase in certain
circumstances.  The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Notes in accordance with this Agreement
and the Notes and its obligations to issue the Warrant Shares upon the exercise
of the Warrants in accordance with this Agreement and the Warrants, is, in each
case, absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interest of other stockholders of the
Company.

 


SECTION 2.2             REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.  EACH
OF THE PURCHASERS HEREBY REPRESENTS AND WARRANTS TO THE COMPANY WITH RESPECT
SOLELY TO ITSELF AND NOT WITH RESPECT TO ANY OTHER PURCHASER AS FOLLOWS AS OF
THE DATE HEREOF AND AS OF THE CLOSING DATE:


 


(A)           ORGANIZATION AND STANDING OF THE PURCHASERS.  IF THE PURCHASER IS
AN ENTITY, SUCH PURCHASER IS A CORPORATION, LIMITED LIABILITY COMPANY OR
PARTNERSHIP DULY INCORPORATED OR ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR
ORGANIZATION.


 


(B)           AUTHORIZATION AND POWER.  EACH PURCHASER HAS THE REQUISITE POWER
AND AUTHORITY TO ENTER INTO AND PERFORM THE TRANSACTION DOCUMENTS AND TO
PURCHASE THE SECURITIES BEING SOLD TO IT HEREUNDER.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS BY EACH PURCHASER AND THE CONSUMMATION
BY IT OF THE TRANSACTIONS CONTEMPLATED

 

12

--------------------------------------------------------------------------------


 


HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, MEMBERSHIP OR
PARTNERSHIP ACTION, AND NO FURTHER CONSENT OR AUTHORIZATION OF SUCH PURCHASER OR
ITS BOARD OF DIRECTORS, STOCKHOLDERS, MEMBERS OR PARTNERS, AS THE CASE MAY BE,
IS REQUIRED.  WHEN EXECUTED AND DELIVERED BY THE PURCHASERS, THE OTHER
TRANSACTION DOCUMENTS SHALL CONSTITUTE VALID AND BINDING OBLIGATIONS OF EACH
PURCHASER ENFORCEABLE AGAINST SUCH PURCHASER IN ACCORDANCE WITH THEIR TERMS,
EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION, CONSERVATORSHIP,
RECEIVERSHIP OR SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY THE ENFORCEMENT
OF, CREDITOR’S RIGHTS AND REMEDIES OR BY OTHER EQUITABLE PRINCIPLES OF GENERAL
APPLICATION.


 


(C)           NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY THE PURCHASER AND THE CONSUMMATION BY THE PURCHASER OF
THE TRANSACTIONS CONTEMPLATED THEREBY AND HEREBY DO NOT AND WILL NOT (I) VIOLATE
ANY PROVISION OF THE PURCHASER’S CHARTER OR ORGANIZATIONAL DOCUMENTS, IN EACH
CASE AS AMENDED TO DATE, (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN
EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER,
OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION OF, ANY AGREEMENT, MORTGAGE, DEED OF TRUST, INDENTURE, NOTE, BOND,
LICENSE, LEASE AGREEMENT, INSTRUMENT OR OBLIGATION TO WHICH THE PURCHASER IS A
PARTY OR BY WHICH THE PURCHASER’S RESPECTIVE PROPERTIES OR ASSETS ARE BOUND, OR
(III) RESULT IN A VIOLATION OF ANY FEDERAL, STATE, LOCAL OR FOREIGN STATUTE,
RULE, REGULATION, ORDER, JUDGMENT OR DECREE (INCLUDING FEDERAL AND STATE
SECURITIES LAWS AND REGULATIONS) APPLICABLE TO THE PURCHASER OR BY WHICH ANY
PROPERTY OR ASSET OF THE PURCHASER ARE BOUND OR AFFECTED, EXCEPT, IN ALL CASES,
OTHER THAN VIOLATIONS PURSUANT TO CLAUSES (I) OR (III) (WITH RESPECT TO FEDERAL
AND STATE SECURITIES LAWS) ABOVE, EXCEPT, FOR SUCH CONFLICTS, DEFAULTS,
TERMINATIONS, AMENDMENTS, ACCELERATION, CANCELLATIONS AND VIOLATIONS AS WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY AND ADVERSELY AFFECT THE
PURCHASER’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS.


 


(D)           ACQUISITION FOR INVESTMENT.  EACH PURCHASER IS PURCHASING THE
SECURITIES SOLELY FOR ITS OWN ACCOUNT FOR THE PURPOSE OF INVESTMENT AND NOT WITH
A VIEW TO OR FOR SALE IN CONNECTION WITH DISTRIBUTION.  EACH PURCHASER DOES NOT
HAVE A PRESENT INTENTION TO SELL ANY OF THE SECURITIES, NOR A PRESENT
ARRANGEMENT (WHETHER OR NOT LEGALLY BINDING) OR INTENTION TO EFFECT ANY
DISTRIBUTION OF ANY OF THE SECURITIES TO OR THROUGH ANY PERSON OR ENTITY;
PROVIDED, HOWEVER, THAT BY MAKING THE REPRESENTATIONS HEREIN, SUCH PURCHASER
DOES NOT AGREE TO HOLD THE SECURITIES FOR ANY MINIMUM OR OTHER SPECIFIC TERM AND
RESERVES THE RIGHT TO DISPOSE OF THE SECURITIES AT ANY TIME IN ACCORDANCE WITH
FEDERAL AND STATE SECURITIES LAWS APPLICABLE TO SUCH DISPOSITION.  EACH
PURCHASER ACKNOWLEDGES THAT IT (I) HAS SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS SUCH THAT PURCHASER IS CAPABLE OF EVALUATING THE
MERITS AND RISKS OF PURCHASER’S INVESTMENT IN THE COMPANY, (II) IS ABLE TO BEAR
THE FINANCIAL RISKS ASSOCIATED WITH AN INVESTMENT IN THE SECURITIES AND (III)
HAS BEEN GIVEN FULL ACCESS TO SUCH RECORDS OF THE COMPANY AND THE SUBSIDIARIES
AND TO THE OFFICERS OF THE COMPANY AND THE SUBSIDIARIES AS IT HAS DEEMED
NECESSARY OR APPROPRIATE TO CONDUCT ITS DUE DILIGENCE INVESTIGATION.


 


(E)           RULE 144.  EACH PURCHASER UNDERSTANDS THAT THE SECURITIES MUST BE
HELD INDEFINITELY UNLESS SUCH SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT
OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.  EACH PURCHASER ACKNOWLEDGES
THAT SUCH PERSON IS FAMILIAR WITH RULE 144 OF THE RULES AND REGULATIONS OF THE
COMMISSION, AS AMENDED, PROMULGATED PURSUANT TO THE SECURITIES ACT (“RULE 144”),
AND THAT SUCH PURCHASER HAS BEEN ADVISED THAT RULE 144 PERMITS

 

13

--------------------------------------------------------------------------------


 


RESALES ONLY UNDER CERTAIN CIRCUMSTANCES.  EACH PURCHASER UNDERSTANDS THAT TO
THE EXTENT THAT RULE 144 IS NOT AVAILABLE, SUCH PURCHASER WILL BE UNABLE TO SELL
ANY SECURITIES WITHOUT EITHER REGISTRATION UNDER THE SECURITIES ACT OR THE
EXISTENCE OF ANOTHER EXEMPTION FROM SUCH REGISTRATION REQUIREMENT.


 


(F)            GENERAL.  EACH PURCHASER UNDERSTANDS THAT THE SECURITIES ARE
BEING OFFERED AND SOLD IN RELIANCE ON A TRANSACTIONAL EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF FEDERAL AND STATE SECURITIES LAWS AND THE COMPANY
IS RELYING UPON THE TRUTH AND ACCURACY OF THE REPRESENTATIONS, WARRANTIES,
AGREEMENTS, ACKNOWLEDGMENTS AND UNDERSTANDINGS OF SUCH PURCHASER SET FORTH
HEREIN IN ORDER TO DETERMINE THE APPLICABILITY OF SUCH EXEMPTIONS AND THE
SUITABILITY OF SUCH PURCHASER TO ACQUIRE THE SECURITIES.  EACH PURCHASER
UNDERSTANDS THAT NO UNITED STATES FEDERAL OR STATE AGENCY OR ANY GOVERNMENT OR
GOVERNMENTAL AGENCY HAS PASSED UPON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF
THE SECURITIES.  NONE OF THE PURCHASERS HAS ENGAGED IN ANY SHORT SALE OF THE
COMPANY’S COMMON STOCK PRIOR TO THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED
BY THIS AGREEMENT.


 


(G)           NO GENERAL SOLICITATION.  EACH PURCHASER ACKNOWLEDGES THAT THE
SECURITIES WERE NOT OFFERED TO SUCH PURCHASER BY MEANS OF ANY FORM OF GENERAL OR
PUBLIC SOLICITATION OR GENERAL ADVERTISING, OR PUBLICLY DISSEMINATED
ADVERTISEMENTS OR SALES LITERATURE, INCLUDING (I) ANY ADVERTISEMENT, ARTICLE,
NOTICE OR OTHER COMMUNICATION PUBLISHED IN ANY NEWSPAPER, MAGAZINE, OR SIMILAR
MEDIA, OR BROADCAST OVER TELEVISION OR RADIO, OR (II) ANY SEMINAR OR MEETING TO
WHICH SUCH PURCHASER WAS INVITED BY ANY OF THE FOREGOING MEANS OF
COMMUNICATIONS.  EACH PURCHASER, IN MAKING THE DECISION TO PURCHASE THE
SECURITIES, HAS RELIED UPON INDEPENDENT INVESTIGATION MADE BY IT AND HAS NOT
RELIED ON ANY INFORMATION OR REPRESENTATIONS MADE BY THIRD PARTIES.


 


(H)           ACCREDITED INVESTOR.  EACH PURCHASER IS AN “ACCREDITED INVESTOR”
(AS DEFINED IN RULE 501 OF REGULATION D), AND SUCH PURCHASER HAS SUCH EXPERIENCE
IN BUSINESS AND FINANCIAL MATTERS THAT IT IS CAPABLE OF EVALUATING THE MERITS
AND RISKS OF AN INVESTMENT IN THE SECURITIES.  SUCH PURCHASER IS NOT REQUIRED TO
BE REGISTERED AS A BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT AND SUCH
PURCHASER IS NOT A BROKER-DEALER.  EACH PURCHASER ACKNOWLEDGES THAT AN
INVESTMENT IN THE SECURITIES IS SPECULATIVE AND INVOLVES A HIGH DEGREE OF RISK.


 


(I)            CERTAIN FEES.  THE PURCHASERS HAVE NOT EMPLOYED ANY BROKER OR
FINDER OR INCURRED ANY LIABILITY FOR ANY BROKERAGE OR INVESTMENT BANKING FEES,
COMMISSIONS, FINDERS’ STRUCTURING FEES, FINANCIAL ADVISORY FEES OR OTHER SIMILAR
FEES IN CONNECTION WITH THE TRANSACTION DOCUMENTS.


 


(J)            INDEPENDENT INVESTMENT.  NO PURCHASER HAS AGREED TO ACT WITH ANY
OTHER PURCHASER FOR THE PURPOSE OF ACQUIRING, HOLDING, VOTING OR DISPOSING OF
THE SECURITIES PURCHASED HEREUNDER FOR PURPOSES OF SECTION 13(D) UNDER THE
EXCHANGE ACT, AND EACH PURCHASER IS ACTING INDEPENDENTLY WITH RESPECT TO ITS
INVESTMENT IN THE SECURITIES.


 

(i)            Non-Shorting.  Each Purchaser represents and warrants that it has
not engaged in any short sales of the Common Stock and covenants that it will
not engage in any short sales of the Common Stock prior to the earlier of (A)
the filing of the Form 8-K (as defined in Section 3.11 hereof) or (B) the
issuance of the Press Release (as defined in Section 3.11 hereof).

 

14

--------------------------------------------------------------------------------


 


SECTION 2.3             REPRESENTATIONS AND WARRANTIES OF THE OFFSHORE
PURCHASER.  THE PURCHASER LISTED ON SCHEDULE I HERETO (THE “OFFSHORE PURCHASER”)
HEREBY REPRESENTS AND WARRANTS TO THE COMPANY WITH RESPECT SOLELY TO ITSELF AND
NOT WITH RESPECT TO ANY OTHER PURCHASER AS FOLLOWS AS OF THE DATE HEREOF AND AS
OF THE CLOSING DATE:


 


(A)           FOREIGN PURCHASER.  THE OFFSHORE PURCHASER IS NOT A “U.S. PERSON”
AS DEFINED UNDER RULE 902(O) OF REGULATION S UNDER THE SECURITIES ACT.  THE
OFFSHORE PURCHASER IS NOT ACQUIRING THE SECURITIES FOR THE ACCOUNT OR BENEFIT OF
ANY U.S. PERSON.


 


(B)           OFFSHORE TRANSACTION.  THE DOCUMENT EFFECTING THIS PURCHASE AND
SALE HAS BEEN EXECUTED BY THE OFFSHORE PURCHASER OUTSIDE THE “UNITED STATES” (AS
DEFINED IN RULE 902(P) OF REGULATION S).  THE BUYER IS ACQUIRING THE SECURITIES
IN AN “OFFSHORE TRANSACTION” (AS DEFINED IN RULE 902(I) OF REGULATION S).  THE
SECURITIES WERE NOT OFFERED TO THE OFFSHORE PURCHASER IN THE UNITED STATES AND
AT THE TIME OF EXECUTION OF THIS AGREEMENT AND THE TIME OF ANY OFFER TO THE
OFFSHORE PURCHASER TO PURCHASE THE SECURITIES HEREUNDER, THE OFFSHORE PURCHASER
WAS PHYSICALLY OUTSIDE OF THE UNITED STATES.

 

ARTICLE III

 

COVENANTS

 

The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and their respective permitted assignees.

 


SECTION 3.1             SECURITIES COMPLIANCE.  THE COMPANY SHALL NOTIFY THE
COMMISSION IN ACCORDANCE WITH ITS RULES AND REGULATIONS, OF THE TRANSACTIONS
CONTEMPLATED BY ANY OF THE TRANSACTION DOCUMENTS AND SHALL TAKE ALL OTHER
NECESSARY ACTION AND PROCEEDINGS AS MAY BE REQUIRED AND PERMITTED BY APPLICABLE
LAW, RULE AND REGULATION, FOR THE LEGAL AND VALID ISSUANCE OF THE SECURITIES TO
THE PURCHASERS, OR THEIR RESPECTIVE SUBSEQUENT HOLDERS.


 


SECTION 3.2             REGISTRATION AND LISTING.  THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO CAUSE ITS COMMON STOCK TO CONTINUE TO BE REGISTERED
UNDER SECTIONS 12(B) OR 12(G) OF THE EXCHANGE ACT, TO COMPLY IN ALL RESPECTS
WITH ITS REPORTING AND FILING OBLIGATIONS UNDER THE EXCHANGE ACT, TO COMPLY WITH
ALL REQUIREMENTS RELATED TO ANY REGISTRATION STATEMENT FILED PURSUANT TO THIS
AGREEMENT, AND TO NOT TAKE ANY ACTION OR FILE ANY DOCUMENT (WHETHER OR NOT
PERMITTED BY THE SECURITIES ACT OR THE RULES PROMULGATED THEREUNDER) TO
TERMINATE OR SUSPEND SUCH REGISTRATION OR TO TERMINATE OR SUSPEND ITS REPORTING
AND FILING OBLIGATIONS UNDER THE EXCHANGE ACT OR SECURITIES ACT, EXCEPT AS
PERMITTED HEREIN.  THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CONTINUE
THE LISTING OR TRADING OF ITS COMMON STOCK ON THE OTC BULLETIN BOARD OR ANY
SUCCESSOR MARKET.


 


SECTION 3.3             INSPECTION RIGHTS.  SUBJECT TO THE EXECUTION OF A
CONFIDENTIALITY AGREEMENT REASONABLY ACCEPTABLE TO THE COMPANY, THE COMPANY
SHALL PERMIT, DURING NORMAL BUSINESS HOURS AND UPON REASONABLE REQUEST AND
REASONABLE NOTICE, EACH PURCHASER OR ANY EMPLOYEES, AGENTS OR REPRESENTATIVES
THEREOF, SO LONG AS SUCH PURCHASER SHALL BE OBLIGATED HEREUNDER TO PURCHASE THE
NOTES OR SHALL BENEFICIALLY OWN ANY CONVERSION SHARES OR WARRANT

 

15

--------------------------------------------------------------------------------


 


SHARES, FOR PURPOSES REASONABLY RELATED TO SUCH PURCHASER’S INTERESTS AS A
STOCKHOLDER TO EXAMINE AND MAKE REASONABLE COPIES OF THE RECORDS AND BOOKS OF
ACCOUNT OF, AND VISIT AND INSPECT THE PROPERTIES, ASSETS, OPERATIONS AND
BUSINESS OF THE COMPANY AND ANY SUBSIDIARY, AND TO DISCUSS THE AFFAIRS, FINANCES
AND ACCOUNTS OF THE COMPANY AND ANY SUBSIDIARY WITH ANY OF ITS OFFICERS,
CONSULTANTS, DIRECTORS, AND KEY EMPLOYEES.


 


SECTION 3.4             COMPLIANCE WITH LAWS.  THE COMPANY SHALL COMPLY, AND
CAUSE EACH SUBSIDIARY TO COMPLY, WITH ALL APPLICABLE LAWS, RULES, REGULATIONS
AND ORDERS, NONCOMPLIANCE WITH WHICH WOULD BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.


 


SECTION 3.5             KEEPING OF RECORDS AND BOOKS OF ACCOUNT.  THE COMPANY
SHALL KEEP AND CAUSE EACH SUBSIDIARY TO KEEP ADEQUATE RECORDS AND BOOKS OF
ACCOUNT, IN WHICH COMPLETE ENTRIES WILL BE MADE IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, REFLECTING ALL FINANCIAL TRANSACTIONS OF THE COMPANY AND
ITS SUBSIDIARIES, AND IN WHICH, FOR EACH FISCAL YEAR, ALL PROPER RESERVES FOR
DEPRECIATION, DEPLETION, OBSOLESCENCE, AMORTIZATION, TAXES, BAD DEBTS AND OTHER
PURPOSES IN CONNECTION WITH ITS BUSINESS SHALL BE MADE.


 


SECTION 3.6             REPORTING REQUIREMENTS.  IF THE COMPANY CEASES TO FILE
ITS PERIODIC REPORTS WITH THE COMMISSION, OR IF THE COMMISSION CEASES MAKING
THESE PERIODIC REPORTS AVAILABLE VIA THE INTERNET WITHOUT CHARGE, THEN THE
COMPANY SHALL FURNISH THE FOLLOWING TO EACH PURCHASER SO LONG AS SUCH PURCHASER
SHALL BE OBLIGATED HEREUNDER TO PURCHASE THE SECURITIES OR SHALL BENEFICIALLY
OWN CONVERSION SHARES OR WARRANT SHARES:


 


(A)           QUARTERLY REPORTS FILED WITH THE COMMISSION ON FORM 10-Q
CONTEMPORANEOUSLY WITH THE FILING THEREOF WITH THE COMMISSION AFTER THE END OF
EACH OF THE FIRST THREE FISCAL QUARTERS OF THE COMPANY;


 


(B)           ANNUAL REPORTS FILED WITH THE COMMISSION ON FORM 10-K
CONTEMPORANEOUSLY WITH THE FILING THEREOF WITH THE COMMISSION AFTER THE END OF
EACH FISCAL YEAR OF THE COMPANY; AND


 


(C)           COPIES OF ALL NOTICES, INFORMATION AND PROXY STATEMENTS IN
CONNECTION WITH ANY MEETINGS, THAT ARE, IN EACH CASE, PROVIDED TO HOLDERS OF
SHARES OF COMMON STOCK, CONTEMPORANEOUSLY WITH THE DELIVERY OF SUCH NOTICES OR
INFORMATION TO SUCH HOLDERS OF COMMON STOCK.


 


SECTION 3.7             OTHER AGREEMENTS.  THE COMPANY SHALL NOT ENTER INTO ANY
AGREEMENT IN WHICH THE TERMS OF SUCH AGREEMENT WOULD RESTRICT OR IMPAIR THE
RIGHT OR ABILITY TO PERFORM OF THE COMPANY OR ANY SUBSIDIARY UNDER ANY
TRANSACTION DOCUMENT.


 


SECTION 3.8             SUBSEQUENT FINANCINGS; RIGHT OF FIRST REFUSAL. (A) FOR
PURPOSES OF THIS AGREEMENT, A “SUBSEQUENT FINANCING” SHALL BE DEFINED AS ANY
SUBSEQUENT OFFER OR SALE TO, OR EXCHANGE WITH (OR OTHER TYPE OF DISTRIBUTION
TO), ANY THIRD PARTY OF COMMON STOCK OR ANY SECURITIES CONVERTIBLE, EXERCISABLE
OR EXCHANGEABLE INTO COMMON STOCK, INCLUDING CONVERTIBLE DEBT SECURITIES
(COLLECTIVELY, THE “FINANCING SECURITIES”), EXCEPT FOR A PERMITTED FINANCING.  A
“PERMITTED FINANCING” SHALL MEAN (I) THE COMPANY’S ISSUANCE OF COMMON STOCK AND
WARRANTS THEREFOR IN CONNECTION WITH A MERGER AND/OR ACQUISITION OR
CONSOLIDATION, (II) THE ISSUANCE OF SHARES OF COMMON STOCK OR WARRANTS THEREFOR
IN CONNECTION WITH BONA FIDE STRATEGIC LICENSE

 

16

--------------------------------------------------------------------------------


 


AGREEMENTS OR OTHER PARTNERING ARRANGEMENTS SO LONG AS SUCH ISSUANCES ARE NOT
FOR THE PURPOSE OF RAISING CAPITAL, (III) THE COMPANY’S ISSUANCE OF COMMON STOCK
OR THE ISSUANCE OR GRANTS OF OPTIONS TO PURCHASE COMMON STOCK PURSUANT TO THE
COMPANY’S STOCK OPTION PLANS AND EMPLOYEE STOCK PURCHASE PLANS, CONSULTANT STOCK
PLANS OR OTHER ARRANGEMENT DULY ADOPTED BY A MAJORITY OF THE NON-EMPLOYEE
MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY OR A MAJORITY OF THE MEMBERS OF
A COMMITTEE OF NON-EMPLOYEE DIRECTORS ESTABLISHED FOR SUCH PURPOSE OUTSTANDING
AS THEY NOW EXIST, (IV) THE COMPANY’S ISSUANCE OF FINANCING SECURITIES IN
CONNECTION WITH A BONA FIDE FIRM UNDERWRITTEN PUBLIC OFFERING RESULTING IN GROSS
PROCEEDS TO THE COMPANY OF AT LEAST $10,000,000, AND (V) THE ISSUANCE OF COMMON
STOCK UPON THE EXERCISE OR CONVERSION OF ANY SECURITIES OUTSTANDING ON THE DATE
HEREOF.


 


(B)  FOR A PERIOD OF ONE (1) YEAR FOLLOWING THE CLOSING DATE, THE COMPANY
COVENANTS AND AGREES TO PROMPTLY NOTIFY (IN NO EVENT LATER THAN FIVE (5) TRADING
DAYS (AS DEFINED IN SECTION 3.11 HEREOF) AFTER MAKING OR RECEIVING AN APPLICABLE
OFFER) IN WRITING (A “RIGHTS NOTICE”) THE PURCHASERS OF THE TERMS AND CONDITIONS
OF ANY SUBSEQUENT FINANCING OTHER THAN A PERMITTED FINANCING.  THE RIGHTS NOTICE
SHALL DESCRIBE, IN REASONABLE DETAIL, THE PROPOSED SUBSEQUENT FINANCING, THE
PROPOSED CLOSING DATE OF THE SUBSEQUENT FINANCING, WHICH SHALL BE WITHIN THIRTY
(30) CALENDAR DAYS FROM THE DATE THE RIGHTS NOTICE IS GIVEN, INCLUDING, WITHOUT
LIMITATION, ALL OF THE MATERIAL TERMS AND CONDITIONS THEREOF AND PROPOSED
DEFINITIVE DOCUMENTATION TO BE ENTERED INTO IN CONNECTION THEREWITH.  THE RIGHTS
NOTICE SHALL PROVIDE EACH PURCHASER AN OPTION (THE “RIGHTS OPTION”) DURING THE
TEN (10) TRADING DAYS FOLLOWING DELIVERY OF THE RIGHTS NOTICE (THE “OPTION
PERIOD”) TO AGREE TO PURCHASE UP TO ITS PRO RATA PORTION OF THE SECURITIES BEING
OFFERED IN SUCH SUBSEQUENT FINANCING ON THE SAME TERMS AND CONDITIONS AS
CONTEMPLATED BY SUCH SUBSEQUENT FINANCING (THE “FIRST REFUSAL RIGHTS”).  IF ANY
PURCHASER ELECTS NOT TO PARTICIPATE IN SUCH SUBSEQUENT FINANCING, THE OTHER
PURCHASERS MAY PARTICIPATE ON A PRO-RATA BASIS SO LONG AS SUCH PARTICIPATION IN
THE AGGREGATE DOES NOT EXCEED THE TOTAL PURCHASE PRICE HEREUNDER.  FOR PURPOSES
OF THIS SECTION, ALL REFERENCES TO “PRO RATA” MEANS, FOR ANY PURCHASER ELECTING
TO PARTICIPATE IN SUCH SUBSEQUENT FINANCING, THE PERCENTAGE OBTAINED BY DIVIDING
(X) THE PRINCIPAL AMOUNT OF THE NOTES PURCHASED BY SUCH PURCHASER AT THE CLOSING
BY (Y) THE TOTAL PRINCIPAL AMOUNT OF ALL THE NOTES PURCHASED BY ALL OF THE
PARTICIPATING PURCHASERS AT THE CLOSING.  DELIVERY OF ANY RIGHTS NOTICE
CONSTITUTES A REPRESENTATION AND WARRANTY BY THE COMPANY THAT THERE ARE NO OTHER
MATERIAL TERMS AND CONDITIONS, ARRANGEMENTS, AGREEMENTS OR OTHERWISE EXCEPT FOR
THOSE DISCLOSED IN THE RIGHTS NOTICE, TO PROVIDE ADDITIONAL COMPENSATION TO ANY
PARTY PARTICIPATING IN ANY PROPOSED SUBSEQUENT FINANCING, INCLUDING, BUT NOT
LIMITED TO, ADDITIONAL COMPENSATION BASED ON CHANGES IN THE PURCHASE PRICE OR
ANY TYPE OF RESET OR ADJUSTMENT OF A PURCHASE OR CONVERSION PRICE OR TO ISSUE
ADDITIONAL SECURITIES AT ANY TIME AFTER THE CLOSING DATE OF A SUBSEQUENT
FINANCING.  IF THE COMPANY DOES NOT RECEIVE NOTICE OF EXERCISE OF THE RIGHTS
OPTION FROM ANY OF THE PURCHASERS WITHIN THE OPTION PERIOD, THE COMPANY SHALL
HAVE THE RIGHT TO CLOSE THE SUBSEQUENT FINANCING ON THE SCHEDULED CLOSING DATE
OR WITHIN THIRTY (30) DAYS THEREOF WITH A THIRD PARTY (AND, IF APPLICABLE, WITH
SUCH PURCHASERS AS SHALL HAVE EXERCISED THEIR RIGHTS OPTION); PROVIDED THAT ALL
OF THE MATERIAL TERMS AND CONDITIONS OF THE CLOSING ARE THE SAME AS THOSE
PROVIDED TO THE PURCHASERS IN THE RIGHTS NOTICE.  IF THE CLOSING OF THE PROPOSED
SUBSEQUENT FINANCING DOES NOT OCCUR WITHIN THIRTY (30) DAYS OF THE CLOSING DATE
SPECIFIED IN THE RIGHTS NOTICE, ANY CLOSING OF THE CONTEMPLATED SUBSEQUENT
FINANCING OR ANY OTHER SUBSEQUENT FINANCING SHALL BE SUBJECT TO ALL OF THE
PROVISIONS OF THIS SECTION, INCLUDING, WITHOUT LIMITATION, THE DELIVERY OF A NEW
RIGHTS NOTICE.

 

17

--------------------------------------------------------------------------------


 


SECTION 3.9             USE OF PROCEEDS.  THE PROCEEDS FROM THE SALE OF THE
SECURITIES WILL BE USED BY THE COMPANY FOR WORKING CAPITAL AND GENERAL CORPORATE
PURPOSES.


 


SECTION 3.10           REPORTING STATUS.  SO LONG AS A PURCHASER BENEFICIALLY
OWNS ANY OF THE SECURITIES, THE COMPANY SHALL TIMELY FILE ALL REPORTS REQUIRED
TO BE FILED WITH THE COMMISSION PURSUANT TO THE EXCHANGE ACT, AND THE COMPANY
SHALL NOT TERMINATE ITS STATUS AS AN ISSUER REQUIRED TO FILE REPORTS UNDER THE
EXCHANGE ACT EVEN IF THE EXCHANGE ACT OR THE RULES AND REGULATIONS THEREUNDER
WOULD PERMIT SUCH TERMINATION.


 


SECTION 3.11           DISCLOSURE OF TRANSACTION.  THE COMPANY SHALL ISSUE A
PRESS RELEASE DESCRIBING THE MATERIAL TERMS OF THE TRANSACTIONS CONTEMPLATED
HEREBY (THE “PRESS RELEASE”) ON THE DAY OF THE CLOSING (BUT IN NO EVENT LATER
THAN TWO (2) HOURS AFTER THE CLOSING); PROVIDED, HOWEVER, THAT IF CLOSING OCCURS
AFTER 4:00 P.M. EASTERN TIME ON ANY TRADING DAY, THE COMPANY SHALL ISSUE THE
PRESS RELEASE NO LATER THAN 9:00 A.M. EASTERN TIME ON THE FIRST TRADING DAY
FOLLOWING THE CLOSING DATE.  THE COMPANY SHALL ALSO FILE WITH THE COMMISSION A
CURRENT REPORT ON FORM 8-K (THE “FORM 8-K”) DESCRIBING THE MATERIAL TERMS OF THE
TRANSACTIONS CONTEMPLATED HEREBY (AND ATTACHING AS EXHIBITS THERETO THIS
AGREEMENT, THE NOTE, THE REGISTRATION RIGHTS AGREEMENT AND THE FORM OF WARRANT)
AS SOON AS PRACTICABLE FOLLOWING THE CLOSING DATE BUT IN NO EVENT MORE THAN
THREE (3) TRADING DAYS FOLLOWING THE CLOSING DATE, WHICH PRESS RELEASE AND FORM
8-K SHALL BE SUBJECT TO PRIOR REVIEW AND COMMENT BY COUNSEL TO THE PURCHASERS. 
“TRADING DAY” MEANS ANY DAY DURING WHICH THE PRINCIPAL EXCHANGE ON WHICH THE
COMMON STOCK IS TRADED SHALL BE OPEN FOR TRADING.


 


SECTION 3.12           DISCLOSURE OF MATERIAL INFORMATION.  THE COMPANY
COVENANTS AND AGREES THAT NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS BEHALF
HAS PROVIDED OR WILL PROVIDE ANY PURCHASER OR ITS AGENTS OR COUNSEL WITH ANY
INFORMATION THAT THE COMPANY BELIEVES CONSTITUTES MATERIAL NON-PUBLIC
INFORMATION, UNLESS PRIOR THERETO SUCH PURCHASER SHALL HAVE EXECUTED A WRITTEN
AGREEMENT REGARDING THE CONFIDENTIALITY AND USE OF SUCH INFORMATION.  THE
COMPANY UNDERSTANDS AND CONFIRMS THAT EACH PURCHASER SHALL BE RELYING ON THE
FOREGOING REPRESENTATIONS IN EFFECTING TRANSACTIONS IN SECURITIES OF THE
COMPANY; PROVIDED, HOWEVER, NOTHING HEREIN SHALL EXCUSE SUCH PURCHASER FROM
COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS REGARDING THE
PURCHASE OR SALE OF SECURITIES WHILE IN POSSESSION OF MATERIAL NON-PUBLIC
INFORMATION.


 


SECTION 3.13           PLEDGE OF SECURITIES.  THE COMPANY ACKNOWLEDGES AND
AGREES THAT, SUBJECT TO COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES
LAWS, THE SECURITIES MAY BE PLEDGED BY A PURCHASER IN CONNECTION WITH A BONA
FIDE MARGIN AGREEMENT OR OTHER LOAN OR FINANCING ARRANGEMENT THAT IS SECURED BY
THE SECURITIES.  SUBJECT TO COMPLIANCE WITH APPLICABLE FEDERAL AND STATE
SECURITIES LAWS, THE PLEDGE OF SECURITIES SHALL NOT BE DEEMED TO BE A TRANSFER,
SALE OR ASSIGNMENT OF THE SECURITIES HEREUNDER, AND NO PURCHASER EFFECTING A
PLEDGE OF THE SECURITIES SHALL BE REQUIRED TO PROVIDE THE COMPANY WITH ANY
NOTICE THEREOF OR OTHERWISE MAKE ANY DELIVERY TO THE COMPANY PURSUANT TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT; PROVIDED THAT A PURCHASER AND ITS
PLEDGEE SHALL BE REQUIRED TO COMPLY WITH THE PROVISIONS OF ARTICLE V HEREOF IN
ORDER TO EFFECT A SALE, TRANSFER OR ASSIGNMENT OF SECURITIES TO SUCH PLEDGEE AND
WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS. AT THE PURCHASERS’
EXPENSE, THE COMPANY HEREBY AGREES TO EXECUTE AND DELIVER SUCH DOCUMENTATION AS
A PLEDGEE OF THE SECURITIES MAY REASONABLY REQUEST IN CONNECTION WITH A PLEDGE
OF THE SECURITIES TO SUCH PLEDGEE BY A PURCHASER.

 

18

--------------------------------------------------------------------------------


 


SECTION 3.14           REGISTRATION STATEMENTS.  EXCEPT IN CONNECTION WITH A
PERMITTED FINANCING, THE COMPANY SHALL NOT FILE ANY REGISTRATION STATEMENT UNDER
THE SECURITIES ACT REGISTERING SHARES OF ITS EQUITY SECURITIES UNTIL THE DATE
THAT IS AT LEAST SIX (6) MONTHS FOLLOWING THE EFFECTIVENESS DATE, OTHER THAN ANY
POST-EFFECTIVE AMENDMENTS TO REGISTRATION STATEMENTS REQUIRED TO BE FILED BY THE
COMMISSION COVERING SECURITIES PREVIOUSLY REGISTERED WITH THE COMMISSION.


 


SECTION 3.15           AMENDMENTS.  THE COMPANY SHALL NOT AMEND OR WAIVE ANY
PROVISION OF THE CERTIFICATE OR BYLAWS OF THE COMPANY IN ANY WAY THAT WOULD
ADVERSELY AFFECT EXERCISE RIGHTS, VOTING RIGHTS, CONVERSION RIGHTS, PREPAYMENT
RIGHTS OR REDEMPTION RIGHTS OF THE HOLDER OF THE NOTES.


 


SECTION 3.16           DISTRIBUTIONS.  SO LONG AS ANY OF THE NOTES OR WARRANTS
REMAIN OUTSTANDING, THE COMPANY AGREES THAT IT SHALL NOT (I) DECLARE OR PAY ANY
DIVIDENDS OR MAKE ANY DISTRIBUTIONS TO ANY HOLDER(S) OF COMMON STOCK OR (II)
PURCHASE OR OTHERWISE ACQUIRE FOR VALUE, DIRECTLY OR INDIRECTLY, ANY COMMON
STOCK OR OTHER EQUITY SECURITY OF THE COMPANY.


 


SECTION 3.17           RESERVATION OF SHARES.  SO LONG AS ANY OF THE NOTES OR
WARRANTS REMAIN OUTSTANDING, THE COMPANY SHALL TAKE ALL ACTION NECESSARY TO AT
ALL TIMES HAVE AUTHORIZED AND RESERVED FOR THE PURPOSE OF ISSUANCE, THE
AGGREGATE NUMBER OF SHARES OF COMMON STOCK NEEDED TO PROVIDE FOR THE ISSUANCE OF
THE CONVERSION SHARES AND THE WARRANT SHARES.


 


SECTION 3.18           TRANSFER AGENT INSTRUCTIONS.  THE COMPANY SHALL ISSUE
IRREVOCABLE INSTRUCTIONS TO ITS TRANSFER AGENT, AND ANY SUBSEQUENT TRANSFER
AGENT, TO ISSUE CERTIFICATES, REGISTERED IN THE NAME OF EACH PURCHASER OR ITS
RESPECTIVE NOMINEE(S), FOR THE CONVERSION SHARES AND THE WARRANT SHARES IN SUCH
AMOUNTS AS SPECIFIED FROM TIME TO TIME BY EACH PURCHASER TO THE COMPANY UPON
CONVERSION OF THE NOTES OR EXERCISE OF THE WARRANTS IN THE FORM OF EXHIBIT E
ATTACHED HERETO (THE “IRREVOCABLE TRANSFER AGENT INSTRUCTIONS”).  ALL
CERTIFICATES REPRESENTING THE CONVERSION SHARES AND THE WARRANT SHARES SHALL
BEAR THE RESTRICTIVE LEGEND SPECIFIED IN SECTION 5.1 OF THIS AGREEMENT UNTIL THE
CONVERSION SHARES AND/OR THE WARRANT SHARES ARE SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND SUCH PURCHASER REPRESENTS THAT IT HAS COMPLIED WITH
THE PROSPECTUS DELIVERY REQUIREMENTS IN CONNECTION WITH SUCH SALE.  THE COMPANY
WARRANTS THAT NO INSTRUCTION OTHER THAN THE IRREVOCABLE TRANSFER AGENT
INSTRUCTIONS REFERRED TO IN THIS SECTION 3.18 WILL BE GIVEN BY THE COMPANY TO
ITS TRANSFER AGENT AND THAT THE CONVERSION SHARES AND WARRANT SHARES SHALL
OTHERWISE BE FREELY TRANSFERABLE ON THE BOOKS AND RECORDS OF THE COMPANY AS AND
TO THE EXTENT PROVIDED IN THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT. 
NOTHING IN THIS SECTION 3.18 SHALL AFFECT IN ANY WAY EACH PURCHASER’S
OBLIGATIONS AND AGREEMENTS SET FORTH IN SECTION 5.1 TO COMPLY WITH ALL
APPLICABLE PROSPECTUS DELIVERY REQUIREMENTS, IF ANY, UPON RESALE OF THE
CONVERSION SHARES AND THE WARRANT SHARES.  IF A PURCHASER PROVIDES THE COMPANY
WITH AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, TO THE EFFECT THAT A
PUBLIC SALE, ASSIGNMENT OR TRANSFER OF THE CONVERSION SHARES OR WARRANT SHARES
MAY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR THE PURCHASER
PROVIDES THE COMPANY WITH REASONABLE ASSURANCES THAT THE CONVERSION SHARES OR
WARRANT SHARES CAN BE SOLD PURSUANT TO RULE 144 WITHOUT ANY RESTRICTION AS TO
THE NUMBER OF SECURITIES ACQUIRED AS OF A PARTICULAR DATE THAT CAN THEN BE
IMMEDIATELY SOLD, THE COMPANY SHALL PERMIT THE TRANSFER, AND, IN THE CASE OF THE
CONVERSION SHARES AND THE WARRANT SHARES, PROMPTLY INSTRUCT ITS TRANSFER AGENT
TO ISSUE ONE OR MORE CERTIFICATES IN SUCH NAME AND IN SUCH DENOMINATIONS AS
SPECIFIED BY SUCH PURCHASER AND WITHOUT ANY RESTRICTIVE LEGEND.  THE COMPANY
ACKNOWLEDGES THAT A BREACH BY IT OF ITS OBLIGATIONS UNDER THIS SECTION 3.18 WILL
CAUSE

 

19

--------------------------------------------------------------------------------


 


IRREPARABLE HARM TO THE PURCHASERS BY VITIATING THE INTENT AND PURPOSE OF THE
TRANSACTION CONTEMPLATED HEREBY.  ACCORDINGLY, THE COMPANY ACKNOWLEDGES THAT THE
REMEDY AT LAW FOR A BREACH OF ITS OBLIGATIONS UNDER THIS SECTION 3.18 WILL BE
INADEQUATE AND AGREES, IN THE EVENT OF A BREACH OR THREATENED BREACH BY THE
COMPANY OF THE PROVISIONS OF THIS SECTION 3.18, THAT THE PURCHASERS SHALL BE
ENTITLED, IN ADDITION TO ALL OTHER AVAILABLE REMEDIES, TO AN ORDER AND/OR
INJUNCTION RESTRAINING ANY BREACH AND REQUIRING IMMEDIATE ISSUANCE AND TRANSFER,
WITHOUT THE NECESSITY OF SHOWING ECONOMIC LOSS AND WITHOUT ANY BOND OR OTHER
SECURITY BEING REQUIRED.


 


SECTION 3.19           DISPOSITION OF ASSETS.  SO LONG AS THE NOTES REMAIN
OUTSTANDING, NEITHER THE COMPANY NOR ANY SUBSIDIARY SHALL SELL, TRANSFER OR
OTHERWISE DISPOSE OF ANY OF ITS MATERIAL PROPERTIES, ASSETS AND RIGHTS
INCLUDING, WITHOUT LIMITATION, ITS SOFTWARE AND INTELLECTUAL PROPERTY, TO ANY
PERSON EXCEPT FOR (I) SALES TO CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS,
(II) WITH THE PRIOR WRITTEN CONSENT OF THE HOLDERS OF A MAJORITY OF THE NOTES
THEN OUTSTANDING, OR (III) IN CONNECTION WITH A SUBSEQUENT FINANCING.


 


SECTION 3.20           CORNELL CAPITAL PARTNERS, L.P INDEBTEDNESS.  THE COMPANY
CONVENANTS AND AGREES THAT WITHIN FORTY-EIGHT (48) HOURS OF RECEIPT OF A MAJOR
RECEIVABLE FROM AN UNNAMED INSURANCE COMPANY REFERENCED IN THE PRESS RELEASE
ISSUED BY THE COMPANY ON OCTOBER 27, 2004, THE COMPANY WILL PAY OFF ALL
OUTSTANDING INDEBTEDNESS OWED TO CORNELL CAPITAL PARTNERS, L.P.  FURTHERMORE,
THE COMPANY CONVENANTS AND AGREES SO LONG AS THE NOTES REMAIN OUTSTANDING THAT
IT WILL NOT REQUEST ANY DRAW DOWNS IN CONNECTION WITH THAT CERTAIN EQUITY LINE
OF CREDIT AGREEMENT DATED JULY 23, 2002 BETWEEN THE COMPANY AND CORNELL CAPITAL
PARTNERS, L.P.


 


SECTION 3.21           REGULATION S.  THE COMPANY COVENANTS AND AGREES THAT IF
THE COMPANY FAILS TO REGISTER THE CONVERSION SHARES AND WARRANT SHARES BY THE
EFFECTIVENESS DATE (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT), THEN FOR
SO LONG AS SUCH REGISTRATION STATEMENT IS NOT EFFECTIVE AND SO LONG AS ANY OF
THE CONVERSION SHARES OR WARRANT SHARES REMAIN OUTSTANDING AND CONTINUE TO BE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 UNDER THE SECURITIES ACT,
THE COMPANY SHALL, IN ORDER TO PERMIT RESALES OF ANY OF THE CONVERSION SHARES OR
WARRANT SHARES PURSUANT TO REGULATION S UNDER THE SECURITIES ACT, (A) CONTINUE
TO FILE ALL MATERIAL REQUIRED TO BE FILED PURSUANT TO SECTION 13(A) OR 15(D) OF
THE EXCHANGE ACT, AND (B) NOT KNOWINGLY ENGAGE IN DIRECTED SELLING EFFORTS IN
CONNECTION WITH THE RESALE OF SECURITIES BY THE OFFSHORE PURCHASER UNDER
REGULATION S.


 


ARTICLE IV


 


CONDITIONS


 


SECTION 4.1             CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY TO
CLOSE AND TO SELL THE SECURITIES.  THE OBLIGATION HEREUNDER OF THE COMPANY TO
CLOSE AND ISSUE AND SELL THE SECURITIES TO THE PURCHASERS AT THE CLOSING IS
SUBJECT TO THE SATISFACTION OR WAIVER, AT OR BEFORE THE CLOSING OF THE
CONDITIONS SET FORTH BELOW.  THESE CONDITIONS ARE FOR THE COMPANY’S SOLE BENEFIT
AND MAY BE WAIVED BY THE COMPANY AT ANY TIME IN ITS SOLE DISCRETION.


 


(A)           ACCURACY OF THE PURCHASERS’ REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS
THOUGH MADE AT THAT TIME, EXCEPT FOR

 

20

--------------------------------------------------------------------------------


 


REPRESENTATIONS AND WARRANTIES THAT ARE EXPRESSLY MADE AS OF A PARTICULAR DATE,
WHICH SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE.


 


(B)           PERFORMANCE BY THE PURCHASERS.  EACH PURCHASER SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED
OR COMPLIED WITH BY THE PURCHASERS AT OR PRIOR TO THE CLOSING DATE.


 


(C)           NO INJUNCTION.  NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER,
DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR
ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION WHICH
PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


(D)           DELIVERY OF PURCHASE PRICE.  THE PURCHASE PRICE FOR THE SECURITIES
SHALL HAVE BEEN DELIVERED TO THE COMPANY ON THE CLOSING DATE.


 


(E)           DELIVERY OF TRANSACTION DOCUMENTS.  THE TRANSACTION DOCUMENTS
SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE PURCHASERS TO THE COMPANY.


 


SECTION 4.2             CONDITIONS PRECEDENT TO THE OBLIGATION OF THE PURCHASERS
TO CLOSE AND TO PURCHASE THE SECURITIES.  THE OBLIGATION HEREUNDER OF THE
PURCHASERS TO PURCHASE THE SECURITIES AND CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT IS SUBJECT TO THE SATISFACTION OR WAIVER, AT OR
BEFORE THE CLOSING, OF EACH OF THE CONDITIONS SET FORTH BELOW.  THESE CONDITIONS
ARE FOR THE PURCHASERS’ SOLE BENEFIT AND MAY BE WAIVED BY THE PURCHASERS AT ANY
TIME IN THEIR SOLE DISCRETION.


 


(A)           ACCURACY OF THE COMPANY’S REPRESENTATIONS AND WARRANTIES.  EACH OF
THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY IN THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF THE CLOSING DATE, EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS
OF A PARTICULAR DATE, WHICH SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF SUCH DATE.


 


(B)           PERFORMANCE BY THE COMPANY.  THE COMPANY SHALL HAVE PERFORMED,
SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS
AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY THE COMPANY AT OR PRIOR TO THE CLOSING DATE.


 


(C)           NO SUSPENSION, ETC.  TRADING IN THE COMMON STOCK SHALL NOT HAVE
BEEN SUSPENDED BY THE COMMISSION OR THE OTC BULLETIN BOARD (EXCEPT FOR ANY
SUSPENSION OF TRADING OF LIMITED DURATION AGREED TO BY THE COMPANY, WHICH
SUSPENSION SHALL BE TERMINATED PRIOR TO THE CLOSING), AND, AT ANY TIME PRIOR TO
THE CLOSING DATE, TRADING IN SECURITIES GENERALLY AS REPORTED BY BLOOMBERG
FINANCIAL MARKETS (“BLOOMBERG”) SHALL NOT HAVE BEEN SUSPENDED OR LIMITED, OR
MINIMUM PRICES SHALL NOT HAVE BEEN ESTABLISHED ON SECURITIES WHOSE TRADES ARE
REPORTED BY BLOOMBERG, OR ON THE NEW YORK STOCK EXCHANGE, NOR SHALL A BANKING
MORATORIUM HAVE BEEN DECLARED EITHER BY THE UNITED STATES OR NEW YORK STATE
AUTHORITIES.


 


(D)           NO INJUNCTION.  NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER,
DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR
ENDORSED BY ANY COURT OR

 

21

--------------------------------------------------------------------------------


 


GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION WHICH PROHIBITS THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(E)           NO PROCEEDINGS OR LITIGATION.  NO ACTION, SUIT OR PROCEEDING
BEFORE ANY ARBITRATOR OR ANY GOVERNMENTAL AUTHORITY SHALL HAVE BEEN COMMENCED,
AND NO INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY SHALL HAVE BEEN THREATENED,
AGAINST THE COMPANY OR ANY SUBSIDIARY, OR ANY OF THE OFFICERS, DIRECTORS OR
AFFILIATES OF THE COMPANY OR ANY SUBSIDIARY SEEKING TO RESTRAIN, PREVENT OR
CHANGE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR SEEKING DAMAGES IN
CONNECTION WITH SUCH TRANSACTIONS.


 


(F)            OPINION OF COUNSEL.  THE PURCHASERS SHALL HAVE RECEIVED AN
OPINION OF COUNSEL TO THE COMPANY, DATED THE DATE OF SUCH CLOSING, SUBSTANTIALLY
IN THE FORM OF EXHIBIT F HERETO, WITH SUCH EXCEPTIONS AND LIMITATIONS AS SHALL
BE REASONABLY ACCEPTABLE TO COUNSEL TO THE PURCHASERS.


 


(G)           NOTES AND WARRANTS.  AT OR PRIOR TO THE CLOSING, THE COMPANY SHALL
HAVE DELIVERED TO THE PURCHASERS THE NOTES (IN SUCH DENOMINATIONS AS EACH
PURCHASER MAY REQUEST) AND THE WARRANTS.


 


(H)           SECRETARY’S CERTIFICATE.  THE COMPANY SHALL HAVE DELIVERED TO THE
PURCHASERS A SECRETARY’S CERTIFICATE, DATED AS OF THE CLOSING DATE, AS TO (I)
THE RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS APPROVING THE TRANSACTIONS
CONTEMPLATED HEREBY, (II) THE CERTIFICATE, (III) THE BYLAWS, EACH AS IN EFFECT
AT THE CLOSING, AND (IV) THE AUTHORITY AND INCUMBENCY OF THE OFFICERS OF THE
COMPANY EXECUTING THE TRANSACTION DOCUMENTS AND ANY OTHER DOCUMENTS REQUIRED TO
BE EXECUTED OR DELIVERED IN CONNECTION THEREWITH.


 


(I)            OFFICER’S CERTIFICATE.  ON THE CLOSING DATE, THE COMPANY SHALL
HAVE DELIVERED TO THE PURCHASERS A CERTIFICATE SIGNED BY AN EXECUTIVE OFFICER ON
BEHALF OF THE COMPANY, DATED AS OF THE CLOSING DATE, CONFIRMING THE ACCURACY OF
THE COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS AS OF THE CLOSING DATE
AND CONFIRMING THE COMPLIANCE BY THE COMPANY WITH THE CONDITIONS PRECEDENT SET
FORTH IN PARAGRAPHS (B)-(E) OF THIS SECTION 4.2 AS OF THE CLOSING DATE (PROVIDED
THAT, WITH RESPECT TO THE MATTERS IN PARAGRAPHS (D) AND (E) OF THIS SECTION 4.2,
SUCH CONFIRMATION SHALL BE BASED ON THE KNOWLEDGE OF THE EXECUTIVE OFFICER AFTER
DUE INQUIRY).


 


(J)            REGISTRATION RIGHTS AGREEMENT.  AS OF THE CLOSING DATE, THE
PARTIES SHALL HAVE ENTERED INTO THE REGISTRATION RIGHTS AGREEMENT.


 


(K)           MATERIAL ADVERSE EFFECT.  NO MATERIAL ADVERSE EFFECT SHALL HAVE
OCCURRED AT OR BEFORE THE CLOSING DATE.


 


(L)            TRANSFER AGENT INSTRUCTIONS.  THE IRREVOCABLE TRANSFER AGENT
INSTRUCTIONS, IN THE FORM OF EXHIBIT E ATTACHED HERETO, SHALL HAVE BEEN
DELIVERED TO THE COMPANY’S TRANSFER AGENT.

 

22

--------------------------------------------------------------------------------


 


ARTICLE V


 


CERTIFICATE LEGEND


 


SECTION 5.1             LEGEND.  EACH CERTIFICATE REPRESENTING THE SECURITIES
ISSUED TO EACH OF THE PURCHASERS (OTHER THAN THE OFFSHORE PURCHASER) SHALL BE
STAMPED OR OTHERWISE IMPRINTED WITH A LEGEND SUBSTANTIALLY IN THE FOLLOWING FORM
(IN ADDITION TO ANY LEGEND REQUIRED BY APPLICABLE STATE SECURITIES OR “BLUE SKY”
LAWS):


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR COMMUNICATION INTELLIGENCE CORPORATION SHALL HAVE
RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.

 

Each certificate representing the Securities issued to the Offshore Purchaser
shall be stamped or otherwise imprinted with a legend substantially in the
following form (in addition to any legend required by applicable state
securities or “blue sky” laws):

 

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED
FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT
BE OFFERED, SOLD OR TRANSFERRED UNLESS (I) THERE IS AN EFFECTIVE REGISTRATION
STATEMENT COVERING SUCH OFFER, SALE OR TRANSFER OR (II) THERE IS AN OPINION OF
COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS FOR SUCH OFFER, SALE OR TRANSFER IS AVAILABLE. HEDGING
TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.

 

In connection with a proposed transfer of any of the Conversion Shares or
Warrant Shares, the Company agrees to reissue certificates representing any of
the Conversion Shares and the Warrant Shares, without the applicable legend set
forth above if at such time, prior to making any transfer of any such Conversion
Shares or Warrant Shares, such holder thereof shall give written notice to the
Company describing the manner and terms of such transfer and removal as the
Company may reasonably request.  Such proposed transfer and removal will not be
effected until: (a) either (i) the Company has received an opinion of counsel
reasonably satisfactory to the

 

23

--------------------------------------------------------------------------------


 

Company, to the effect that the registration of the Conversion Shares or Warrant
Shares under the Securities Act is not required in connection with such proposed
transfer, (ii) a registration statement under the Securities Act covering such
proposed transfer has been filed by the Company with the Commission and has
become effective under the Securities Act, (iii) the Company has received other
evidence reasonably satisfactory to the Company that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iv) the holder provides the Company with reasonable assurances
that such security can be transferred pursuant to Rule 144 or under another
exemption from registration under the Securities Act; and (b) either (i) the
Company has received an opinion of counsel reasonably satisfactory to the
Company, to the effect that registration or qualification under the securities
or “blue sky” laws of any state is not required in connection with such proposed
disposition, (ii) compliance with applicable state securities or “blue sky” laws
has been effected, or (iii) the holder provides the Company with reasonable
assurances that a valid exemption exists with respect thereto.  The Company will
respond to any such notice from a holder within five (5) business days.  In the
case of any proposed transfer under this Section 5.1, the Company will use
reasonable efforts to comply with any such applicable state securities or “blue
sky” laws, but shall in no event be required, (x) to qualify to do business in
any state where it is not then qualified, (y) to take any action that would
subject it to tax or to the general service of process in any state where it is
not then subject, or (z) to comply with state securities or “blue sky” laws of
any state for which registration by coordination is unavailable to the Company. 
The restrictions on transfer contained in this Section 5.1 shall be in addition
to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Agreement.  Whenever a certificate
representing the Conversion Shares or Warrant Shares is required to be issued to
a Purchaser without a legend, in lieu of delivering physical certificates
representing the Conversion Shares or Warrant Shares, provided the Company’s
transfer agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer program, the Company shall use its reasonable best
efforts to cause its transfer agent to electronically transmit the Conversion
Shares or Warrant Shares to a Purchaser by crediting the account of such
Purchaser’s Prime Broker with DTC through its Deposit Withdrawal Agent
Commission (“DWAC”) system (to the extent not inconsistent with any provisions
of this Agreement).

 


ARTICLE VI


 


INDEMNIFICATION


 


SECTION 6.1             GENERAL INDEMNITY.  THE COMPANY AGREES TO INDEMNIFY AND
HOLD HARMLESS THE PURCHASERS (AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
AFFILIATES, AGENTS, SUCCESSORS AND ASSIGNS) FROM AND AGAINST ANY AND ALL LOSSES,
LIABILITIES, DEFICIENCIES, COSTS, DAMAGES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES, CHARGES AND DISBURSEMENTS) INCURRED BY
THE PURCHASERS AS A RESULT OF ANY INACCURACY IN OR BREACH OF THE
REPRESENTATIONS, WARRANTIES OR COVENANTS MADE BY THE COMPANY HEREIN.  EACH
PURCHASER SEVERALLY BUT NOT JOINTLY AGREES TO INDEMNIFY AND HOLD HARMLESS THE
COMPANY AND ITS DIRECTORS, OFFICERS, AFFILIATES, AGENTS, SUCCESSORS AND ASSIGNS
FROM AND AGAINST ANY AND ALL LOSSES, LIABILITIES, DEFICIENCIES, COSTS, DAMAGES
AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES, CHARGES
AND DISBURSEMENTS) INCURRED BY THE COMPANY AS RESULT OF ANY INACCURACY IN OR
BREACH OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS MADE BY SUCH PURCHASER
HEREIN.  THE MAXIMUM

 

24

--------------------------------------------------------------------------------


 


AGGREGATE LIABILITY OF EACH PURCHASER PURSUANT TO ITS INDEMNIFICATION
OBLIGATIONS UNDER THIS ARTICLE VI SHALL NOT EXCEED THE PORTION OF THE PURCHASE
PRICE PAID BY SUCH PURCHASER HEREUNDER. THE MAXIMUM AGGREGATE LIABILITY OF THE
COMPANY PURSUANT TO ITS INDEMNIFICATION OBLIGATIONS UNDER THIS ARTICLE VI SHALL
NOT EXCEED THE AGGREGATE PURCHASE PRICE, INCLUDING ANY ACTUAL MONEYS PAID BY THE
PURCHASERS FOR THE WARRANT SHARES.


 


SECTION 6.2             INDEMNIFICATION PROCEDURE.  ANY PARTY ENTITLED TO
INDEMNIFICATION UNDER THIS ARTICLE VI (AN “INDEMNIFIED PARTY”) WILL GIVE WRITTEN
NOTICE TO THE INDEMNIFYING PARTY OF ANY MATTER GIVING RISE TO A CLAIM FOR
INDEMNIFICATION; PROVIDED, THAT THE FAILURE OF ANY PARTY ENTITLED TO
INDEMNIFICATION HEREUNDER TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE
THE INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER THIS ARTICLE VI EXCEPT TO THE
EXTENT THAT THE INDEMNIFYING PARTY IS ACTUALLY PREJUDICED BY SUCH FAILURE TO
GIVE NOTICE.  IN CASE ANY SUCH ACTION, PROCEEDING OR CLAIM IS BROUGHT AGAINST AN
INDEMNIFIED PARTY IN RESPECT OF WHICH INDEMNIFICATION IS SOUGHT HEREUNDER, THE
INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE IN AND, UNLESS IN THE
REASONABLE JUDGMENT OF THE INDEMNIFYING PARTY A CONFLICT OF INTEREST BETWEEN IT
AND THE INDEMNIFIED PARTY EXISTS WITH RESPECT TO SUCH ACTION, PROCEEDING OR
CLAIM (IN WHICH CASE THE INDEMNIFYING PARTY SHALL BE RESPONSIBLE FOR THE
REASONABLE FEES AND EXPENSES OF ONE SEPARATE COUNSEL FOR THE INDEMNIFIED
PARTIES), TO ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY SATISFACTORY TO
THE INDEMNIFIED PARTY.  IN THE EVENT THAT THE INDEMNIFYING PARTY ADVISES AN
INDEMNIFIED PARTY THAT IT WILL NOT CONTEST SUCH A CLAIM FOR INDEMNIFICATION
HEREUNDER, OR FAILS, WITHIN THIRTY (30) DAYS OF RECEIPT OF ANY INDEMNIFICATION
NOTICE TO NOTIFY, IN WRITING, SUCH PERSON OF ITS ELECTION TO DEFEND, SETTLE OR
COMPROMISE, AT ITS SOLE COST AND EXPENSE, ANY ACTION, PROCEEDING OR CLAIM (OR
DISCONTINUES ITS DEFENSE AT ANY TIME AFTER IT COMMENCES SUCH DEFENSE), THEN THE
INDEMNIFIED PARTY MAY, AT ITS OPTION, DEFEND, SETTLE OR OTHERWISE COMPROMISE OR
PAY SUCH ACTION OR CLAIM.  IN ANY EVENT, UNLESS AND UNTIL THE INDEMNIFYING PARTY
ELECTS IN WRITING TO ASSUME AND DOES SO ASSUME THE DEFENSE OF ANY SUCH CLAIM,
PROCEEDING OR ACTION, THE INDEMNIFIED PARTY’S COSTS AND EXPENSES ARISING OUT OF
THE DEFENSE, SETTLEMENT OR COMPROMISE OF ANY SUCH ACTION, CLAIM OR PROCEEDING
SHALL BE LOSSES SUBJECT TO INDEMNIFICATION HEREUNDER.  THE INDEMNIFIED PARTY
SHALL COOPERATE FULLY WITH THE INDEMNIFYING PARTY IN CONNECTION WITH ANY
NEGOTIATION OR DEFENSE OF ANY SUCH ACTION OR CLAIM BY THE INDEMNIFYING PARTY AND
SHALL FURNISH TO THE INDEMNIFYING PARTY ALL INFORMATION REASONABLY AVAILABLE TO
THE INDEMNIFIED PARTY WHICH RELATES TO SUCH ACTION OR CLAIM.  THE INDEMNIFYING
PARTY SHALL KEEP THE INDEMNIFIED PARTY FULLY APPRISED AT ALL TIMES AS TO THE
STATUS OF THE DEFENSE OR ANY SETTLEMENT NEGOTIATIONS WITH RESPECT THERETO.  IF
THE INDEMNIFYING PARTY ELECTS TO DEFEND ANY SUCH ACTION OR CLAIM, THEN THE
INDEMNIFIED PARTY SHALL BE ENTITLED TO PARTICIPATE IN SUCH DEFENSE WITH COUNSEL
OF ITS CHOICE AT ITS SOLE COST AND EXPENSE.  THE INDEMNIFYING PARTY SHALL NOT BE
LIABLE FOR ANY SETTLEMENT OF ANY ACTION, CLAIM OR PROCEEDING EFFECTED WITHOUT
ITS PRIOR WRITTEN CONSENT.  NOTWITHSTANDING ANYTHING IN THIS ARTICLE VI TO THE
CONTRARY, THE INDEMNIFYING PARTY SHALL NOT, WITHOUT THE INDEMNIFIED PARTY’S
PRIOR WRITTEN CONSENT, SETTLE OR COMPROMISE ANY CLAIM OR CONSENT TO ENTRY OF ANY
JUDGMENT IN RESPECT THEREOF WHICH IMPOSES ANY FUTURE OBLIGATION ON THE
INDEMNIFIED PARTY OR WHICH DOES NOT INCLUDE, AS AN UNCONDITIONAL TERM THEREOF,
THE GIVING BY THE CLAIMANT OR THE PLAINTIFF TO THE INDEMNIFIED PARTY OF A
RELEASE FROM ALL LIABILITY IN RESPECT OF SUCH CLAIM.  THE INDEMNIFICATION
OBLIGATIONS TO DEFEND THE INDEMNIFIED PARTY REQUIRED BY THIS ARTICLE VI SHALL BE
MADE BY PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF
INVESTIGATION OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR EXPENSE, LOSS,
DAMAGE OR LIABILITY IS INCURRED, SO LONG AS THE INDEMNIFIED PARTY SHALL REFUND
SUCH MONEYS IF IT IS ULTIMATELY DETERMINED BY A COURT OF COMPETENT JURISDICTION
THAT SUCH PARTY WAS NOT ENTITLED TO INDEMNIFICATION.  THE INDEMNITY AGREEMENTS
CONTAINED HEREIN SHALL BE IN ADDITION TO

 

25

--------------------------------------------------------------------------------


 


(A) ANY CAUSE OF ACTION OR SIMILAR RIGHTS OF THE INDEMNIFIED PARTY AGAINST THE
INDEMNIFYING PARTY OR OTHERS, AND (B) ANY LIABILITIES THE INDEMNIFYING PARTY MAY
BE SUBJECT TO PURSUANT TO THE LAW.  NO INDEMNIFYING PARTY WILL BE LIABLE TO THE
INDEMNIFIED PARTY UNDER THIS AGREEMENT TO THE EXTENT, BUT ONLY TO THE EXTENT
THAT A LOSS, CLAIM, DAMAGE OR LIABILITY IS ATTRIBUTABLE TO THE INDEMNIFIED
PARTY’S BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS MADE BY
SUCH PARTY IN THIS AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS.


 


ARTICLE VII


 


MISCELLANEOUS


 


SECTION 7.1             FEES AND EXPENSES.  EACH PARTY SHALL PAY THE FEES AND
EXPENSES OF ITS ADVISORS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND
ALL OTHER EXPENSES, INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION,
PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL PAY ALL ACTUAL ATTORNEYS’ FEES AND EXPENSES
(INCLUDING DISBURSEMENTS AND OUT-OF-POCKET EXPENSES) INCURRED BY THE PURCHASERS
IN CONNECTION WITH (I) THE PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED THEREUNDER, WHICH PAYMENT SHALL BE MADE AT CLOSING AND SHALL NOT
EXCEED $25,000 (PLUS DISBURSEMENTS AND OUT-OF-POCKET EXPENSES), (II) THE FILING
AND DECLARATION OF EFFECTIVENESS BY THE COMMISSION OF THE REGISTRATION STATEMENT
(AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) AND (III) ANY AMENDMENTS,
MODIFICATIONS OR WAIVERS OF THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS SO LONG AS SUCH AMENDMENTS, MODIFICATIONS OR WAIVERS ARE AT THE
REQUEST OF, OR FOR THE BENEFIT OF, THE COMPANY.  IN ADDITION, THE COMPANY AND
THE PURCHASERS HEREBY AGREE THAT THE PREVAILING PARTY IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER TRANSACTION DOCUMENTS SHALL BE ENTITLED TO REIMBURSEMENT FOR
REASONABLE LEGAL FEES FROM THE NON-PREVAILING PARTY.


 


SECTION 7.2             SPECIFIC PERFORMANCE; CONSENT TO JURISDICTION; VENUE.


 


(A)           THE COMPANY AND THE PURCHASERS ACKNOWLEDGE AND AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS WERE NOT PERFORMED IN ACCORDANCE
WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED
THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT OR
CURE BREACHES OF THE PROVISIONS OF THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF OR
THEREOF, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH ANY OF THEM MAY BE
ENTITLED BY LAW OR EQUITY.


 


(B)           THE PARTIES AGREE THAT VENUE FOR ANY DISPUTE ARISING UNDER THIS
AGREEMENT WILL LIE EXCLUSIVELY IN THE STATE OR FEDERAL COURTS LOCATED IN NEW
YORK COUNTY, NEW YORK, AND THE PARTIES IRREVOCABLY WAIVE ANY RIGHT TO RAISE
FORUM NON CONVENIENS OR ANY OTHER ARGUMENT THAT NEW YORK IS NOT THE PROPER
VENUE.  THE PARTIES IRREVOCABLY CONSENT TO PERSONAL JURISDICTION IN THE STATE
AND FEDERAL COURTS OF THE STATE OF NEW YORK.  THE COMPANY AND EACH PURCHASER
CONSENT TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING IN THIS SECTION 7.2

 

26

--------------------------------------------------------------------------------


 


SHALL AFFECT OR LIMIT ANY RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.  THE COMPANY AND THE PURCHASERS HEREBY AGREE THAT THE PREVAILING PARTY
IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE SECURITIES,
THIS AGREEMENT OR THE REGISTRATION RIGHTS AGREEMENT, SHALL BE ENTITLED TO
REIMBURSEMENT FOR REASONABLE LEGAL FEES FROM THE NON-PREVAILING PARTY.


 


SECTION 7.3             ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS CONTAIN THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE
PARTIES WITH RESPECT TO THE MATTERS COVERED HEREBY AND, EXCEPT AS SPECIFICALLY
SET FORTH HEREIN OR IN THE OTHER TRANSACTION DOCUMENTS, NEITHER THE COMPANY NOR
ANY PURCHASER MAKE ANY REPRESENTATION, WARRANTY, COVENANT OR UNDERTAKING WITH
RESPECT TO SUCH MATTERS, AND THEY SUPERSEDE ALL PRIOR UNDERSTANDINGS AND
AGREEMENTS WITH RESPECT TO SAID SUBJECT MATTER, ALL OF WHICH ARE MERGED HEREIN. 
NO PROVISION OF THIS AGREEMENT MAY BE WAIVED OR AMENDED OTHER THAN BY A WRITTEN
INSTRUMENT SIGNED BY THE COMPANY AND THE PURCHASERS HOLDING AT LEAST A MAJORITY
OF THE PRINCIPAL AMOUNT OF THE NOTES THEN HELD BY THE PURCHASERS.  ANY AMENDMENT
OR WAIVER EFFECTED IN ACCORDANCE WITH THIS SECTION 7.3 SHALL BE BINDING UPON
EACH PURCHASER (AND THEIR PERMITTED ASSIGNS) AND THE COMPANY.


 


SECTION 7.4             NOTICES.  ANY NOTICE, DEMAND, REQUEST, WAIVER OR OTHER
COMMUNICATION REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING
AND SHALL BE EFFECTIVE (A) UPON HAND DELIVERY BY TELECOPY OR FACSIMILE AT THE
ADDRESS OR NUMBER DESIGNATED BELOW (IF DELIVERED ON A BUSINESS DAY DURING NORMAL
BUSINESS HOURS WHERE SUCH NOTICE IS TO BE RECEIVED), OR THE FIRST BUSINESS DAY
FOLLOWING SUCH DELIVERY (IF DELIVERED OTHER THAN ON A BUSINESS DAY DURING NORMAL
BUSINESS HOURS WHERE SUCH NOTICE IS TO BE RECEIVED) OR (B) ON THE SECOND
BUSINESS DAY FOLLOWING THE DATE OF MAILING BY EXPRESS COURIER SERVICE, FULLY
PREPAID, ADDRESSED TO SUCH ADDRESS, OR UPON ACTUAL RECEIPT OF SUCH MAILING,
WHICHEVER SHALL FIRST OCCUR.  THE ADDRESSES FOR SUCH COMMUNICATIONS SHALL BE:


 

If to the Company:

Communication Intelligence Corporation

 

275 Shoreline Drive, Suite 500

 

Redwood Shores, California 94065

 

Attention: Frank Dane, Chief Financial and Legal Officer

 

Tel. No.: (650) 802-7737

 

Fax No.: (419) 735-7922

 

 

with copies (which copies
shall not constitute notice
to the Company) to:

Davis Wright Tremaine LLP

 

1300 S.W. Fifth Avenue, 23rd Floor

 

Portland, OR 97201

 

Attention: Michael C. Phillips

 

Tel. No.: (503) 241-2300

 

Fax No.: (503) 778-5299

 

 

If to any Purchaser:

At the address of such Purchaser set forth on Exhibit A to this Agreement, with
copies to Purchaser’s counsel as set forth on

 

27

--------------------------------------------------------------------------------


 

 

Exhibit A or as specified in writing by such Purchaser with copies to:

 

 

 

Jenkens & Gilchrist Parker Chapin LLP

 

The Chrysler Building

 

405 Lexington Avenue

 

New York, NY 10174

 

Attention: Christopher S. Auguste

 

Tel No.: (212) 704-6000

 

Fax No.: (212) 704-6288

 

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

 


SECTION 7.5             WAIVERS.  NO WAIVER BY EITHER PARTY OF ANY DEFAULT WITH
RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL BE
DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF ANY OTHER
PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF
ANY PARTY TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF
ANY SUCH RIGHT ACCRUING TO IT THEREAFTER.


 


SECTION 7.6             HEADINGS.  THE ARTICLE, SECTION AND SUBSECTION HEADINGS
IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT CONSTITUTE A PART OF
THIS AGREEMENT FOR ANY OTHER PURPOSE AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT
ANY OF THE PROVISIONS HEREOF.


 


SECTION 7.7             SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND ASSIGNS. 
AFTER THE CLOSING, THE ASSIGNMENT BY A PARTY TO THIS AGREEMENT OF ANY RIGHTS
HEREUNDER SHALL NOT AFFECT THE OBLIGATIONS OF SUCH PARTY UNDER THIS AGREEMENT. 
SUBJECT TO SECTION 5.1 HEREOF, THE PURCHASERS MAY ASSIGN THE SECURITIES AND ITS
RIGHTS UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND ANY OTHER
RIGHTS HERETO AND THERETO WITHOUT THE CONSENT OF THE COMPANY.


 


SECTION 7.8             NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS
INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED
SUCCESSORS AND ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION
HEREOF BE ENFORCED BY, ANY OTHER PERSON.


 


SECTION 7.9             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY OF THE CONFLICTS OF LAW PRINCIPLES WHICH WOULD RESULT IN
THE APPLICATION OF THE SUBSTANTIVE LAW OF ANOTHER JURISDICTION.  THIS AGREEMENT
SHALL NOT BE INTERPRETED OR CONSTRUED WITH ANY PRESUMPTION AGAINST THE PARTY
CAUSING THIS AGREEMENT TO BE DRAFTED.


 


SECTION 7.10           SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY AND THE PURCHASERS SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND
THE CLOSING UNTIL THE SECOND ANNIVERSARY OF THE CLOSING DATE, EXCEPT THE
AGREEMENTS AND COVENANTS SET FORTH IN ARTICLES I, III, V, VI AND VII OF THIS
AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THE CLOSING
HEREUNDER.

 

28

--------------------------------------------------------------------------------


 


SECTION 7.11           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTIES HERETO, IT BEING UNDERSTOOD THAT
ALL PARTIES NEED NOT SIGN THE SAME COUNTERPART.


 


SECTION 7.12           PUBLICITY.  THE COMPANY AGREES THAT IT WILL NOT DISCLOSE,
AND WILL NOT INCLUDE IN ANY PUBLIC ANNOUNCEMENT, THE NAMES OF THE PURCHASERS
WITHOUT THE CONSENT OF THE PURCHASERS, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED, OR UNLESS AND UNTIL SUCH DISCLOSURE IS REQUIRED BY LAW,
RULE OR APPLICABLE REGULATION, INCLUDING WITHOUT LIMITATION ANY DISCLOSURE
PURSUANT TO A REGISTRATION STATEMENT REGISTERING THE CONVERSION SHARES AND THE
WARRANT SHARES, AND THEN ONLY TO THE EXTENT OF SUCH REQUIREMENT.


 


SECTION 7.13           SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT ARE
SEVERABLE AND, IN THE EVENT THAT ANY COURT OF COMPETENT JURISDICTION SHALL
DETERMINE THAT ANY ONE OR MORE OF THE PROVISIONS OR PART OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT SHALL, FOR ANY REASON, BE HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION OR PART OF A PROVISION OF
THIS AGREEMENT AND THIS AGREEMENT SHALL BE REFORMED AND CONSTRUED AS IF SUCH
INVALID OR ILLEGAL OR UNENFORCEABLE PROVISION, OR PART OF SUCH PROVISION, HAD
NEVER BEEN CONTAINED HEREIN, SO THAT SUCH PROVISIONS WOULD BE VALID, LEGAL AND
ENFORCEABLE TO THE MAXIMUM EXTENT POSSIBLE.


 


SECTION 7.14           FURTHER ASSURANCES.  FROM AND AFTER THE DATE OF THIS
AGREEMENT, UPON THE REQUEST OF THE PURCHASERS OR THE COMPANY, THE COMPANY AND
EACH PURCHASER SHALL EXECUTE AND DELIVER SUCH INSTRUMENTS, DOCUMENTS AND OTHER
WRITINGS AS MAY BE REASONABLY NECESSARY OR DESIRABLE TO CONFIRM AND CARRY OUT
AND TO EFFECTUATE FULLY THE INTENT AND PURPOSES OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be duly executed by their respective authorized officers
as of the date first above written.

 

 

 

COMMUNICATION INTELLIGENCE CORPORATION

 

 

 

 

 

By:

            /s/ Frank Dane

 

 

 

Name:      Frank Dane

 

 

Title:        Chief Financial and Legal Officer

 

 

 

 

 

PURCHASER:

 

 

 

 

 

By:

           /s/

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIST OF PURCHASERS

 

Names and Addresses
of Purchasers

 

Investment Amount and Number of
Warrants Purchased

 

 

 

 

 

 

 

 

 

 

i

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF NOTE

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF WARRANT

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF REGISTRATION RIGHTS AGREEMENT

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

 

COMMUNICATION INTELLIGENCE CORPORATION

 

 

as of October 28, 2004

 

[Name and address of Transfer Agent]

Attn:                  

 

Ladies and Gentlemen:

 

Reference is made to that certain Note and Warrant Purchase Agreement (the
“Purchase Agreement”), dated as of October 28, 2004, by and among Communication
Intelligence Corporation, a Delaware corporation (the “Company”), and the
purchasers named therein (collectively, the “Purchasers”) pursuant to which the
Company is issuing to the Purchasers convertible promissory notes (the “Notes”)
and warrants (the “Warrants”) to purchase shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock”).  This letter shall serve as our
irrevocable authorization and direction to you (provided that you are the
transfer agent of the Company at such time) to issue shares of Common Stock upon
conversion of the Notes (the “Conversion Shares”) and exercise of the Warrants
(the “Warrant Shares”) to or upon the order of a Purchaser from time to time
upon (i) surrender to you of a properly completed and duly executed Conversion
Notice or Exercise Notice, as the case may be, in the form attached hereto as
Exhibit I and Exhibit II, respectively, (ii) in the case of the conversion of
Notes, a copy of the Note (with the original delivered to the Company)
representing the Notes being converted or, in the case of Warrants being
exercised, a copy of the Warrants (with the original Warrants delivered to the
Company) being exercised (or, in each case, an indemnification undertaking with
respect to such Notes or the Warrants in the case of their loss, theft or
destruction), and (iii) delivery of a treasury order or other appropriate order
duly executed by a duly authorized officer of the Company.  So long as you have
previously received (x) written confirmation from counsel to the Company that a
registration statement covering resales of the Conversion Shares or Warrant
Shares, as applicable, has been declared effective by the Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”), and no subsequent notice by the Company or its counsel of the
suspension or termination of its effectiveness and (y) a copy of such
registration statement, and if the Purchaser represents in writing that the
Conversion Shares or the Warrant Shares, as the case may be, were sold pursuant
to the Registration Statement, then certificates representing the Conversion
Shares and the Warrant Shares, as the case may be, shall not bear any legend
restricting transfer of the Conversion Shares and the Warrant Shares, as the
case may be, thereby and should not be subject to any stop-transfer
restriction.  Provided, however, that if you have not previously received (i)
written confirmation from counsel to the Company that a registration statement
covering resales of the Conversion Shares or Warrant Shares, as applicable, has
been declared effective by the SEC under the 1933 Act, and (ii) a copy of such
registration statement, then the certificates for the Conversion Shares and the
Warrant Shares shall bear the following legend:

 

Legend for each Purchaser other than the Offshore Purchaser (as defined in the
Purchase Agreement):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT”), OR ANY STATE

 

v

--------------------------------------------------------------------------------


 

SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS, OR
COMMUNICATION INTELLIGENCE CORPORATION SHALL HAVE RECEIVED AN OPINION OF ITS
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”

 

Legend for the Offshore Purchaser (as defined in the Purchase Agreement):

 

“THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED
FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT
BE OFFERED, SOLD OR TRANSFERRED UNLESS (I) THERE IS AN EFFECTIVE REGISTRATION
STATEMENT COVERING SUCH OFFER, SALE OR TRANSFER OR (II) THERE IS AN OPINION OF
COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS FOR SUCH OFFER, SALE OR TRANSFER IS AVAILABLE. HEDGING
TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.”

 

and, provided further, that the Company may from time to time notify you to
place stop-transfer restrictions on the certificates for the Conversion Shares
and the Warrant Shares in the event a registration statement covering the
Conversion Shares and the Warrant Shares is subject to amendment for events then
current.

 

A form of written confirmation from counsel to the Company that a registration
statement covering resales of the Conversion Shares and the Warrant Shares has
been declared effective by the SEC under the 1933 Act is attached hereto as
Exhibit III.

 

Please be advised that the Purchasers are relying upon this letter as an
inducement to enter into the Purchase Agreement and, accordingly, each Purchaser
is a third party beneficiary to these instructions.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  Should you have any questions
concerning this matter, please contact me at                 .

 

 

Very truly yours,

 

 

 

COMMUNICATION INTELLIGENCE CORPORATION

 

 

 

 

 

By:

 

 

 

vi

--------------------------------------------------------------------------------


 

 

Name:

 

 

 

Title:

 

 

 

ACKNOWLEDGED AND AGREED:

 

[TRANSFER AGENT]

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

vii

--------------------------------------------------------------------------------


 

EXHIBIT I

 

COMMUNICATION INTELLIGENCE CORPORATION

CONVERSION NOTICE

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $               of the
principal amount of the above Note No.       into shares of Common Stock of
COMMUNICATION INTELLIGENCE CORPORATION (the “Maker”) according to the conditions
hereof, as of the date written below.

 

Date of Conversion

 

 

Applicable Conversion Price

 

 

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion:

 

Signature

 

 

 

[Name]

 

Address:

 

 

 

 

 

 

viii

--------------------------------------------------------------------------------


 

EXHIBIT II

 

FORM OF EXERCISE NOTICE

 

EXERCISE FORM

 

COMMUNICATION INTELLIGENCE CORPORATION

 

The undersigned                      , pursuant to the provisions of the within
Warrant, hereby elects to purchase                  shares of Common Stock of
Communication Intelligence Corporation covered by the within Warrant.

 

Dated:

 

 

Signature

 

 

 

Address

 

 

 

 

 

 

 

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise:                             

 

ASSIGNMENT

 

FOR VALUE RECEIVED,                                 hereby sells, assigns and
transfers unto                                 the within Warrant and all rights
evidenced thereby and does irrevocably constitute and appoint
                            , attorney, to transfer the said Warrant on the
books of the within named corporation.

 

Dated:

 

 

Signature

 

 

 

Address

 

 

 

 

 

 

 

PARTIAL ASSIGNMENT

 

FOR VALUE RECEIVED,                                hereby sells, assigns and
transfers unto                                       the right to
purchase                               shares of Warrant Stock evidenced by the
within Warrant together with all rights therein, and does irrevocably constitute
and appoint                                   , attorney, to transfer that part
of the said Warrant on the books of the within named corporation.

 

Dated:

 

 

Signature

 

 

 

Address

 

 

 

 

 

 

 

FOR USE BY THE ISSUER ONLY:

 

This Warrant No. W-            canceled (or transferred or exchanged) this
               day of                      ,          , shares of Common Stock
issued therefor in the name of                           , Warrant No.
W-           issued for               shares of Common Stock in the name
of                      .

 

ix

--------------------------------------------------------------------------------


 

EXHIBIT III

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

[Name and address of Transfer Agent]

Attn:                          

 

Re:          Communication Intelligence Corporation

 

Ladies and Gentlemen:

 

We are counsel to Communication Intelligence Corporation, a Delaware corporation
(the “Company”), and have represented the Company in connection with that
certain Note and Warrant Purchase Agreement (the “Purchase Agreement”), dated as
of October 28, 2004, by and among the Company and the purchasers named therein
(collectively, the “Purchasers”) pursuant to which the Company issued to the
Purchasers secured convertible promissory notes (the “Notes”) and warrants (the
“Warrants”) to purchase shares of the Company’s common stock, par value $0.01
per share (the “Common Stock”).  Pursuant to the Purchase Agreement, the Company
has also entered into a Registration Rights Agreement with the Purchasers (the
“Registration Rights Agreement”), dated as of October 28, 2004, pursuant to
which the Company agreed, among other things, to register the Registrable
Securities (as defined in the Registration Rights Agreement), including the
shares of Common Stock issuable upon conversion of the Notes and exercise of the
Warrants, under the Securities Act of 1933, as amended (the “1933 Act”).  In
connection with the Company’s obligations under the Registration Rights
Agreement, on                     , 2004, the Company filed a Registration
Statement on Form SB-2 (File No. 333-                    ) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the resale of the Registrable Securities which names each of the present
Purchasers as a selling stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and accordingly, the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

 

 

Very truly yours,

 

 

 

[COMPANY COUNSEL]

 

 

 

 

 

By:

 

 

 

cc:           [LIST NAMES OF PURCHASERS]

 

x

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF OPINION

 

xi

--------------------------------------------------------------------------------


 

Schedule I

Name and Address of Offshore Purchaser

 

xi

--------------------------------------------------------------------------------